Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20                          Entered 06/22/20 15:29:24              Page 1 of 52




           THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
           BANKRUPTCY COURT AND NO ONE MAY SOLICIT ACCEPTANCES OR
           REJECTIONS OF THE PLAN OF REORGANIZATION/LIQUIDATION UNTIL
           A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE
           BANKRUPTCY COURT AS CONTAINING ADEQUATE INFORMATION. THIS
           DISCLOSURE STATEMENT IS SUBJECT TO FURTHER MODIFICATION
           PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF THE DISCLOSURE
           STATEMENT.IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

IN RE:                                                           §        Chapter 11
                                                                 §
Rooftop Group International Pte. Ltd., et al.1
             §       Case No. 19-43402-mxm
                                                                 §
                                                                 §
                                                                 §
           Debtors.                                              §        Jointly Administered

         DISCLOSURE STATEMENT FOR THE PLAN OF REORGANIZATION /
     LIQUIDATION OF ROOFTOP GROUP INTERNATIONAL PTE. LTD., ROOFTOP
     GROUP USA, INC. AND ROOFTOP GROUP SERVICES (US) INC. PURSUANT TO
      CHAPTER 11 OF THE BANKRUPTCY CODE PROPOSED BY THE OFFICIAL
          COMMITTEE OF UNSECURED CREDITORS OF ROOFTOP GROUP
          INTERNATIONAL PTE. LTD. AND THE CHAPTER 11 TRUSTEE OF
       ROOFTOP GROUP USA, INC. AND ROOFTOP GROUP SERVICES (US) INC.
Judith W. Ross                                                James E. Van Horn
State Bar No. 21010670                                        (admitted pro hac vice)
Rachael L. Smiley                                             BARNES & THORNBURG LLP
State Bar No. 24066158                                        1717 Pennsylvania Avenue NW, Suite 500
ROSS & SMITH, PC                                              Washington, D.C. 20006-4623
700 North Pearl Street, Suite 1610                            Telephone: 202-371-6351
Dallas, Texas 75201                                           Facsimile: 202-289-1330
Telephone: 214-377-7879                                       Email: jvanhorn@btlaw.com
Facsimile: 214-377-9409
Email: judith.ross@judithwross.com
         rachael.smiley@judithwross.com
COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
ROOFTOP GROUP INTERNATIONAL PTE. LTD., Case No. 19-43402-mxm11

1
    The Debtors in these chapter 11 cases are, including the last four digits of their respective EIN numbers, as follows:
    Rooftop Group International Pte. Ltd. (no EID), Rooftop Group USA, Inc. (8810) and Rooftop Group Services (US),
    Inc. (3705). The mailing address for Rooftop International is 5218 Spruce Street, Bellaire, TX 77401, and the
    mailing address for the chapter 11 Trustee of Rooftop USA and Rooftop Services is 509 North Montclair Avenue, Dal
    las, Texas 75208-5498.
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20   Entered 06/22/20 15:29:24   Page 2 of 52




  Daniel J. Sherman
  State Bar No. 18241000
  SHERMAN & YAQUINTO, L.L.P.
  509 N. Montclair Avenue
  Dallas, TX 75208-5498
  Telephone: 214-942-5502
  Facsimile: 214-946-7601
  Email: Corky@syllp.com
  CHAPTER 11 TRUSTEE, ROOFTOP GROUP USA, INC., Case No. 19-44234-mxm11,
  and ROOFTOP GROUP SERVICES (US) INC., Case No. 19-44235-mxm11

  Dated: June 3, 2020




                                         2
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20       Entered 06/22/20 15:29:24     Page 3 of 52




                                 TABLE OF CONTENTS

                                                                                     Page

  I.     INTRODUCTION                                                                    1
  II.    DEFINITIONS                                                                     3
  III.   EVENTS LEADING TO BANKRUPTCY FILINGS                                            3
  IV.    THE BANKRUPTCY CASES AND RELATED PROCEEDINGS                                  78
         A.   Appointment of Creditors’ Committee and Committee Professionals          78
         B.   Debtor’s Engagement of Professionals                                     89
         C.   Rooftop International’s Proposed Sale of Assets                           9
         D.   Plan Exclusivity Period                                                 910
         E.   Committee’s Rule 2004 Motion                                             10
         F.   Original Plan                                                            10
         G.   Other Chapter 11 Matters                                                 11
         H.   Rooftop USA Sale                                                         11
         I.   Trustee’s Engagement of Professionals                                  1112
         J.   Chapter 11 Conversion and Appointment of Chapter 11 Trustee              12
         K.   Joint Administration                                                     12
  V.     ASSETS, OPERATIONS AND LIABILITIES OF THE DEBTORS                           1213
         A.   Assets                                                                 1213
         B.   Operating Performance                                                    13
         C.   Liabilities of the Debtors                                               13
              1.      Administrative Claims Other Than Fee Claims                    1314
              2.      Fee Claims                                                     1314
              3.      Priority Claims                                                1314
              4.      Secured Claims                                                 1314
              5.      General Unsecured Claims                                       1314
  VI.    SUMMARY OF THE PLAN                                                           14
         A.   Plan Concept                                                             14
         B.   Payments to Creditors                                                    15
              1.     Secured Creditors                                                 15
              2.     Unsecured Creditors                                             1516
              3.     Timing and Amount of Payments                                   1516
         C.   The Status of the Debtors’ Officers after Confirmation                 1516
         D.   Plan Provisions Governing Classification and Treatment of Claims         16
              1.     Unclassified Claims                                               16
              2.     Classification of Claims and Interests                          1617
         E.   Treatment of Claims                                                      17
              1.     Claims and Interests                                              17
              2.     Class 1 Claims - Priority Claims                                  17
              3.     Class 2 Claim - Secured Claims                                    17
              4.     Class 3 Claims – General Unsecured Claims                       1718

                                              i
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20       Entered 06/22/20 15:29:24      Page 4 of 52




              5.     Class 4 - Interests                                               1718
        F.    Means for Plan Implementation; General                                   1718
              1.     Restructuring or Liquidation                                      1718
              2.     Corporate Action                                                    18
              3.     Substantive Consolidation                                           18
              4.     Causes of Actions                                                 1819
              5.     Litigation Trust                                                  1920
              6.     Post-Effective Date Professional Fees and Expenses                  20
              7.     Dissolution of Committee                                            20
              8.     Discharge of Trustee                                              2021
        G.    Means for Plan Implementation; Restructuring                             2021
              1.     The New Board                                                     2021
              2.     Restructuring Transactions                                        2021
              3.     New Secured Financing                                               21
              4.     New Common Stock                                                    22
              5.     Stockholders Agreement                                              22
              6.     Management Incentive Plan                                           22
              7.     Senior Management                                                 2223
              8.     Continued Corporate Existence                                     2223
              9.     Vesting of Assets in the Post-Confirmation Debtor                 2223
              10.    Cancellation of Security Interests and Other Interests              23
              11.    Exemption from Registration Requirements; Trading of Securities     23
              12.    Organizational Documents                                          2324
              13.    Exemption from Certain Transfer Taxes and Recording Fees          2324
              14.    Discharge of Claims                                                 24
        H.    Means for Plan Implementation; Liquidation                               2425
              1.     Corporate Action                                                  2425
              2.     Plan Administrator                                                2425
              3.     Resignation, Death, or Removal                                    2526
              4.     Winding Up Affairs                                                  26
              5.     Release of Liens                                                  2627
              6.     Formation and Powers of the Oversight Committee                   2627
              7.     Dissolution                                                       2728
              8.     Insurance                                                         2728
        I.    Distributions                                                              28
              1.     Disbursing Agent                                                    28
              2.     Expenses of the Disbursing Agent                                    28
              3.     Rights and Powers of Disbursing Agent                               28
              4.     Delivery of Distributions                                         2829
              5.     Record Date for Distributions                                     2829
              6.     Reserve for Plan Expenses                                         2829
              7.     Objections to Claims                                                29
              8.     Distributions on Disputed Claims                                    29
              9.     Disputed Claim Reserves                                           2930
              10.    Unclaimed Property                                                2930
              11.    Withholding Taxes                                                   30



                                             ii
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20        Entered 06/22/20 15:29:24      Page 5 of 52




               12.     Fractional Cents                                                  30
               13.     Payments of Less than Twenty-Five Dollars                       3031
               14.     Means of Cash Payment                                           3031
               15.     Setoffs                                                         3031
          J.   Unexpired Leases and Executory Contracts                                3031
               1.      General Treatment of Executory Contracts and Unexpired Leases     31
               2.      Rejection Damages Claims                                          31
          K.   Conditions Precedent to the Effectiveness of the Plan.                    31
               1.      Financing Condition                                               31
               2.      Conditions to Consummating a Liquidation                        3132
               3.      Additional Condition to Consummating a Restructuring            3132
               4.      Waiver of Conditions                                              32
               5.      Effect of Failure of Condition                                    32
          L.   Cramdown                                                                  32
          M.   Effect of Confirmation                                                  3233
               1.      Exculpation                                                     3233
               2.      Voluntary Releases by the Releasing Parties                     3233
               3.      Injunction                                                      3334
          N.   Retention of Jurisdiction                                                 34
               1.      Claims                                                            34
               2.      Injunctions                                                       34
               3.      Fee Claims                                                      3435
               4.      Dispute Resolution                                              3435
               5.      Leases and Executory Contracts                                  3435
               6.      Actions                                                         3435
               7.      Causes of Action                                                3435
               8.      Taxes                                                           3435
               9.      General Matters                                                   35
               10.     Plan Modification                                                 35
               11.     Aid Consummation                                                  35
               12.     Implementation of Confirmation Order                              35
               13.     Final Decree                                                      35
  VII.    LIQUIDATION AS AN ALTERNATIVE TO THE PLAN                                    3536
  VIII.   PERFORMANCE OF THE PLAN AND RISK FACTORS                                       36
          A.   The Committee and Trustee May Not Be Able to Satisfy the Voting
               Requirements for Confirmation of the Plan                               3637
          B.   The Committee and Trustee May Not Be Able to Secure Confirmation of
               the Plan                                                                3637
          C.   Risk of Non-Occurrence of Effective Date                                  37
          D.   Approval of the Plan By the Singapore Court May Be Required             3738
          E.   Post-Effective Date Risks                                               3738
  IX.     TAX CONSEQUENCES OF PLAN                                                     3738
          A.   Introduction                                                            3738
          B.   Tax Consequences to the Debtors                                           38


                                              iii
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20       Entered 06/22/20 15:29:24     Page 6 of 52




         C.   Tax Consequences to Creditors.                                         3839
              1.     In General                                                      3839
              2.     Gain or Loss on Exchange                                        3839
         D.   Information Reporting and Backup Withholding                             39
  X.     CONFIRMATION OF THE PLAN                                                      39
         A.   No Unfair Discrimination/Fair and Equitable Test                       3940
         B.   “Best Interests” Test                                                    40
         C.   Feasibility                                                            4041
  XI.    MISCELLANEOUS PROVISIONS                                                    4041
         A.   Modification                                                           4041
         B.   Withdrawal                                                               41
         C.   Binding Effect                                                           41
         D.   Successors and Assigns                                                   41
         E.   Governing Law                                                            41
         F.   United States Trustee Fees                                             4142
         G.   Non-Voting Equity Securities                                           4142
         H.   Retiree Benefits                                                       4142
         I.   Section 1146 Exemption                                                 4142
         J.   Severability                                                             42
         K.   Waiver of Stay                                                           42
         L.   No Release by United States Government, Agencies, State or Local
              Authorities                                                              43
  XII.   CONCLUSION AND RECOMMENDATION                                               4243




                                             iv
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 7 of 52




  I.     INTRODUCTION

          Rooftop Group International Pte. Ltd. (“Rooftop International”), a private limited
  company formed under the laws of Singapore, filed a voluntary petition seeking relief under
  Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern
  District of Texas on April 30, 2019. As of the Petition Date, ownership of Rooftop International
  was held by three entities: (i) Gandiva Investments Limited, holder of 69% of the equity; (ii)
  Asset Resolution Company SPC, holder of 30% of the equity; and (iii) Triumphant Gold Limited,
  holder of 1% of the equity. The Chapter 11 Case commenced thereby was originally pending
  before the Honorable Harlin D. Hale in the Dallas Division of the Northern District of Texas
  under Case No. 19-31443-hdh11. On August 20, 2019, the Bankruptcy Court entered an Order
  transferring and reassigning the Chapter 11 Case to the Honorable Mark X. Mullin in the Fort
  Worth Division of the Northern District of Texas under Case No. 19-43402-mxm11. From and
  after the Petition Date, Rooftop International has continued to operate its business as a
  debtor-in-possession under 11 U.S.C. §§ 1107 and 1108.

          Rooftop Group USA, Inc. (“Rooftop USA”), a California corporation 100% owned by
  Darren Matloff, filed a voluntary petition under Chapter 7 of the Bankruptcy Code in the United
  States Bankruptcy Court for the Northern District of Texas on August 25, 2019. The Rooftop
  USA Chapter 7 Case commenced was originally pending before the Honorable Harlin D. Hale in
  the Dallas Division of the Northern District of Texas under Case No. 19-38204-hdh7. On
  October 11, 2019, the Bankruptcy Court entered an Order transferring and reassigning the
  Chapter 7 Case to the Honorable Mark X. Mullin in the Fort Worth Division of the Northern
  District of Texas under Case No. 19-44234-mxm7. On May 7, 2020, the Bankruptcy Court
  entered an Order converting the Chapter 7 Case to a Case under Chapter 11 and directing the
  Office of the United States Trustee to appoint a Chapter 11 Trustee. On May 12, 2020, the
  Office of the United States Trustee appointed Daniel J. Sherman as the Chapter 11 Trustee.

          Rooftop Group Services (US) Inc. (“Rooftop Services”), a New Hampshire corporation
  100% owned by Rooftop International, filed a voluntary petition under Chapter 7 of the
  Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Texas on
  August 25, 2019. The Rooftop Services Chapter 7 Case commenced was originally pending
  before the Honorable Stacey G. Jernigan in the Dallas Division of the Northern District of Texas
  under Case No. 19-32805-sgj7. On October 11, 2019, the Bankruptcy Court entered an Order
  transferring and reassigning the Chapter 7 Case to the Honorable Mark X. Mullin in the Fort
  Worth Division of the Northern District of Texas under Case No. 19-44235-mxm7. On May 7,
  2020, the Bankruptcy Court entered an Order converting the Chapter 7 Case to a Case under
  Chapter 11 and directing the Office of the United States Trustee to appoint a Chapter 11 Trustee.
  On May 12, 2020, the Office of the United States Trustee appointed Daniel J. Sherman as the
  Chapter 11 Trustee.

         Rooftop International, Rooftop USA and Rooftop Services are collectively referred to as
  the “Debtors.”

          This Disclosure Statement is provided pursuant to Section 1125 of the Bankruptcy Code
  to all of the Debtors’ known creditors, Interest holders and other parties in interest in connection
  with the solicitation of acceptances of the Plan of Reorganization/Liquidation of Rooftop Group

                                                   1
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20                   Entered 06/22/20 15:29:24          Page 8 of 52




  International Pte. Ltd., Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc.
  pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Official Committee of
  Unsecured Creditors of Rooftop International and the Chapter 11 Trustee for Rooftop USA and
  Rooftop Services which has been filed with the Bankruptcy Court.

         On February 16, 2020, the Committee2 filed its First Amended Plan of
  Reorganization/Liquidation of Rooftop International Pte. Ltd. Pursuant to Chapter 11 of the
  Bankruptcy Code Proposed by the Official Committee of Unsecured Creditors [Docket No. 177
  in the Rooftop International case] (the “Original Plan”), as well as its Disclosure Statement in
  support of the Original Plan [Docket No. 178 in the Rooftop International case]. On February
  25, 2020, the Court entered its Order (i) Approving Disclosure Statement, (II) Approving the
  Procedures to Solicit Acceptances of the Plan of Reorganization/Liquidation, and (III)
  Scheduling a Hearing and Establishing Notices and Objection Procedures for Confirmation of
  the Plan of Reorganization/Liquidation [Docket No. 181 in the Rooftop International case].

          The Committee solicited its Original Plan, and all creditors in both impaired classes
  eligible to vote submitting ballots (collectively holding greater than $35 million in claims)
  unanimously voted in favor of the Original Plan [see Ballot Certification at Docket No. 198 in
  the Rooftop International case]. The deadline for voting and objecting to the Original Plan was
  April 13, 2020, and no parties objected or otherwise responded to the Original Plan. The
  confirmation hearing for the Committee’s Original Plan was originally scheduled for April 20,
  2020 at 1:30 pm, CT in the Rooftop International case, however, on account of the outbreak of
  novel coronavirus, which causes the disease designated as COVID-19 (see General Order
  2020-05, Court Operations Under Exigent Circumstances Created by the COVID-19 Pandemic),
  the confirmation hearing was continued to June 16, 2020 at 1:30 pm, CT. The Committee and
  Trustee anticipate that the confirmation hearing on the Plan shall be scheduled at a later date after
  June 16, 2020.

          The Plan contemplates substantive consolidation of the Debtors for the purposes of voting,
  allowance of claims, and distributions to holders of Allowed Claims. The purpose of this
  Disclosure Statement is to provide such information as will enable a hypothetical, reasonable
  investor typical of the holders of Claims or Interests to make an informed judgment in exercising
  his, her or its right either to accept or reject the Plan. A copy of the Plan is attached to this
  Disclosure Statement and is incorporated herein by this reference as Exhibit “A”.

        FOR THE REASONS SET FORTH HEREIN, THE OFFICIAL COMMITTEE OF
  UNSECURED CREDITORS AND TRUSTEE RECOMMEND THAT HOLDERS OF
  CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN VOTE TO ACCEPT THE
  PLAN.

          Your acceptance of the Plan is important. In order for the Plan to be deemed “accepted”
  by creditors, at least sixty six and two-thirds percent (66 2/3%) in amount of Allowed Claims and
  a majority in number of Allowed Claims voting in each class of Claims must accept the Plan. As
  set forth in Section 4.5 of the Plan, all Interests will be deemed cancelled as of the Effective
  2
      Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in Article
      I of the Plan.


                                                        2
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20            Entered 06/22/20 15:29:24        Page 9 of 52




  Date, and Holders of Interests will receive no distributions under the Plan. Accordingly, Holders
  of Interests are deemed to reject the Plan and are not entitled to vote. Whether or not you expect
  to be present at the hearing to consider confirmation of the Plan, you are urged to fill in, date,
  sign and properly mail the ballot accompanying the Plan and this Disclosure Statement to James
  E. Van Horn, Esq., Barnes & Thornburg, LLP, 1717 Pennsylvania Avenue, N.W., Suite 500,
  Washington, D.C. 20006-4623; or via e-mail at jvanhorn@btlaw.com. For your vote to count,
  your ballot must be received by Mr. Van Horn prior to the date and time shown thereon.

       NO REPRESENTATIONS CONCERNING THE DEBTORS ARE AUTHORIZED
  BY THE COMMITTEE OR THE TRUSTEE OTHER THAN THOSE SET FORTH IN
  THIS DISCLOSURE STATEMENT. ANY REPRESENTATION OR INDUCEMENT
  MADE TO SECURE YOUR ACCEPTANCE OR REJECTION OF THE PLAN WHICH
  IS NOT CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD NOT BE
  RELIED UPON BY YOU IN REACHING YOUR DECISION ON HOW TO VOTE ON
  THE PLAN.

       THE COMMITTEE AND TRUSTEE DO NOT WARRANT OR REPRESENT
  THAT THE INFORMATION CONTAINED HEREIN IS ACCURATE, ALTHOUGH
  GREAT EFFORT HAS BEEN MADE TO BE ACCURATE. THIS DISCLOSURE
  STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. THE PLAN WHICH
  ACCOMPANIES THIS DISCLOSURE STATEMENT IS AN INTEGRAL PART OF THE
  DISCLOSURE STATEMENT, AND EACH CREDITOR IS URGED TO REVIEW THE
  PLAN PRIOR TO VOTING ON IT.

  II.    DEFINITIONS

         Unless otherwise indicated, by context or otherwise, undefined capitalized terms
  appearing in this Disclosure Statement shall have the meanings ascribed to them under Article I
  (Definitions), Section 1.1 through 1.84 of the Plan. See Exhibit “A” attached hereto.

  III.   EVENTS LEADING TO BANKRUPTCY FILINGS

          Rooftop International’s business historically consisted of consumer friendly
  remote-controlled quadcopters, helicopters, and drones. Many of the products incorporated
  proprietary intellectual property manifesting in advanced technological features such as laser
  battling and built-in in HD cameras. The products appealed to adults and hobbyists, in addition
  to toy customers, and its product suite generally sold for less than $200 thereby offering
  affordable quality and performance.       The products were sold almost entirely under the
                           ®
  trademarked Propel RC brand.

         In January 2015, Rooftop International acquired the Propel business previously owned by
  Asian Express Holdings Ltd., using Rooftop Group USA, Inc. as its agent for domestic U.S.
  sales. Rooftop International is the parent company with 100% ownership of the following
  subsidiary companies reflected in the chart below.




                                                  3
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20            Entered 06/22/20 15:29:24       Page 10 of 52




           Rooftop Group Services (US), Inc. is the agent for Rooftop International’s North
   American sales. Rooftop Group USA, Inc. is an agent of Rooftop Group Services (US), Inc.
   Customer purchase orders were made with Rooftop Group USA, Inc. who processed orders on
   behalf of Rooftop Group Services (US), Inc. Asian Express Holdings Ltd. is an agent of
   Rooftop International. Customer purchase orders were made with Asian Express Holdings Ltd.
   who processed orders on behalf of Rooftop International. Since its formation, Rooftop
   International customarily and routinely represented itself and all of its subsidiaries as one
   enterprise to potential investors, lenders and the marketplace.

          Rooftop International and its subsidiaries (collectively, the “Rooftop Companies”)
   experienced highly profitable growth from 2015-2017:

           In 2015, Rooftop Companies had $42.4 million in gross sales and $8.1 million in
   EBITDA. The gross sales amount of $42.4 million was reported in Rooftop Companies’ audited
   financial statements for 2015 and was also reported by Rooftop Companies in their October 2017
   Offering Memorandum. EBITDA of $8.1 million was reported by Rooftop Companies in the
   October 2017 Offering Memorandum.

           In 2016, Rooftop Companies’ gross sales nearly doubled to $81.6 million with
   EBITDA of $17.9 million including management adjustments of $9.8 million for non-recurring
   expenses. The gross sales amount of $81.6 million was reported in Rooftop Companies’ audited
   financial statements for 2016 and was also reported by Rooftop Companies in the October 2017
   Offering Memorandum and in their January 2018 Investor Presentation. EBITDA of $17.9
   million was reported by Rooftop Companies in the October 2017 Offering Memorandum, and
   was reported as $8.2 million in the January 2018 Investor Presentation. Rooftop Companies’
   audited financial statements for 2016 also reported $97.2 million of total assets, of which $92.2
   million were current assets, including $2.0 million in cash, $25.2 million of accounts
   receivable, $43.8 million of inventory, and $21.2 million of other current assets.


                                                   4
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20            Entered 06/22/20 15:29:24       Page 11 of 52




           In 2017, Rooftop Companies’ gross sales once again nearly doubled year-over-year to
   $149.6 million. This was the gross sales amount Rooftop Companies reported in the January
   2018 Investor Presentation, which followed Rooftop Companies’ expectation of $160.9 million
   in gross sales it projected in the October 2017 Offering Memorandum.

           In the October 2017 Offering Memorandum, Rooftop Companies projected the following
   gross sales and EBITDA for 2018 – 2022:

                               Gross Sales             EBITDA
               2018            $191.2 million          $26.1 million
               2019            $262.1 million          $46.8 million
               2020            $327.6 million          $65.6 million
               2021            $360.3 million          $74.1 million
               2022            $378.4 million          $77.8 million

           In the October 2017 Offering Memorandum, Rooftop Companies reported $128.3 million
   in total assets as of October 31, 2017, of which $121.0 million were current assets including
   $23.3 million in cash, $33.6 million of accounts receivables, $41.1 million of inventory, and
   $23.0 million of other current assets.

           In 2015, Rooftop Companies obtained a licensing arrangement with Warner Brothers to
   create and sell a Batman themed flying toy drone, which was shortly followed by the award of a
   similar arrangement with Disney’s Star Wars franchise beginning in 2016.

          To finance the anticipated increase in production for these new products, throughout 2016
   Rooftop International obtained various secured and unsecured loans totaling more than $50
   million from (i) Polar Ventures Overseas Limited ($15.9 million); (ii) Triumphant Gold Limited
   ($10 million); (iii) UOC SPV1 Pte. Ltd. ($20 million); and (iv) Begaline Ltd. ($6 million).

           According to Rooftop International [Docket No. 36 in the Rooftop International case],
   financial distress began in late 2016 when the launch of the Star Wars drones was postponed
   until September 2017, and the resulting delay in fulling 2016 purchase orders and sales caused
   significant liquidity issues. Between June – August 2017, Polar Ventures Overseas Limited
   loaned Rooftop International an additional $9.75 million, and Triumphant Gold Limited loaned
   Rooftop International an additional $11.25 million.

           When the Star Wars drones did finally launch in stores in September 2017, sales were
   significantly lower than anticipated. During this time Rooftop Group USA, Inc.’s inventory
   purchases were factored through a purchase order financing arrangement with Star Funding, Inc.,
   which would pay suppliers directly for manufactured product, take ownership of the inventory
   and collect the proceeds from fulfilled purchase orders. After retaining its costs and
   commissions, Star Funding, Inc. would remit the balance to Rooftop Group USA, Inc. which
   used the funds to repay suppliers, employees and other trade vendors. According to Rooftop
   International [Docket No. 36 in the Rooftop International case], as gross receipts from sales
   continued to decline, suppliers began requiring Star Funding, Inc. to repay portions of old debts


                                                   5
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 12 of 52




   as a condition of fulfilling new purchase orders, and this resulted in wiping out nearly all of the
   remaining liquidity of both Rooftop International and Rooftop Group USA, Inc.

          On February 14, 2019, Rooftop International entered into a nonexclusive license
   agreement with Amax Industrial Group China Co, Ltd to use certain of its trademarks to
   manufacture Propel-RC-branded drones. Rooftop International receives a royalty rate of 3.5%
   and estimates that this license agreement will generate $0.8 to $1.2 million in royalty revenue
   annually. This implies annual sales revenue ranging from $22.9 million to $34.3 million.

           Rooftop International alleged that, as of its Petition Date, it effectively has no other
   current operations or employees, and as of the Petition Date its assets consisted of intellectual
   property, a small amount of inventory in warehouses located in Dallas, TX, Seattle, WA, and
   Vancouver, B.C.

           On June 20, 2018, in an effort to defend against certain legal collection efforts in
   Singapore that had been commenced by Triumphant Gold Limited against Rooftop International,
   certain Rooftop International affiliates and Darren Matloff, Rooftop International instituted a
   Singapore arbitration matter in the Singapore International Arbitration Centre wherein Rooftop
   International alleged that certain loan agreements with Triumphant Gold Limited were procured
   under economic distress and that the debt service was usurious. This Singapore arbitration
   matter stayed certain of Triumphant Gold Limited’s legal collection efforts against Rooftop
   International, its affiliates and Mr. Matloff.

           On April 22, 2019, an arbitration award was entered against Rooftop International
   wherein the arbitrator determined that Rooftop International’s claims should be dismissed and
   validated the terms of Triumphant Gold Limited’s loans to Rooftop International. As a result of
   this arbitration award, certain of Triumphant Gold Limited’s legal collection efforts against
   Rooftop International, certain of its affiliates and Mr. Matloff, were no longer stayed.

           Eight (8) days after the arbitration award was entered against Rooftop International, on
   April 30, 2019, Rooftop International filed a voluntary petition for Chapter 11 under the
   Bankruptcy Code. Rooftop International’s stated reasons for filing the Rooftop International
   Chapter 11 Case was to receive the benefit of the automatic stay and the “breathing spell” from
   various legal actions certain creditors had commenced, and to preserve the remaining business
   for the benefit of creditors [Docket No. 36 in the Rooftop International case].

           OnBased on Rooftop International's post-bankruptcy assertion of the separateness of
   Rooftop USA and Rooftop Services' assets from its own, the Bankruptcy Court confirmed after
   an August 16, 2019 hearing that the automatic stay did not apply to prevent creditor action
   against Rooftop USA, Rooftop Services, or any other non-debtor affiliates of Rooftop
   International. In a stated effort to protect and preserve the assets of Rooftop USA and Services
   from further dissipation, creditor Triumphant Gold Limited instituted an action in Texas state
   court when it filed its Original Petition and Application for Temporary Restraining Order, Cause
   No. DC-19-12093, on August 19, 2019 in the 101st Judicial District for Dallas County (the
   "State Court Action"). On the same date, a Temporary Restraining Order was issued in the State
   Court Action to protect the assets of Rooftop USA and Services. Following the service of initial



                                                    6
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 13 of 52




   discovery requests in the State Court Action, on August 25, 2019, Rooftop USA and Rooftop
   Services each filed voluntary petitions under chapter 7 of the United States Bankruptcy Code.

           On April 30, 2020, the Committee and Chapter 7 Trustee for both Rooftop Services and
   Rooftop USA filed a Joint Motion to Convert Rooftop Services [Docket Nos. 41, 42] and
   Rooftop USA [Docket Nos. 52, 53] cases to Chapter 11, and for the Appointment of a Chapter
   11 Trustee in both cases. By Order entered May 7, 2020, the Bankruptcy Court granted the Joint
   Motion and entered an Order converting Rooftop Services [Docket Nos. 45, 46] and Rooftop
   USA [Docket Nos. 56, 57] to cases under Chapter 11 and directing the Office of the United
   States Trustee to appoint a Chapter 11 Trustee. On May 12, 2020, the Office of the United States
   Trustee appointed Daniel J. Sherman as the Chapter 11 Trustee in both Rooftop Services [Docket
   No. 50] and Rooftop USA [Docket No. 60] cases.

          Notwithstanding the fact that Rooftop Companies (i) projected gross sales of $160.9
   million in 2017 in the October 2017 Offering Memorandum, and (ii) disclosed $149.6 million in
   expected 2017 gross sales in the January 2018 Investor Presentation, Rooftop International
   reported gross revenue in 2017 of only $31.9 million in its Statement of Financial Affairs
   [Docket No. 37 in the Rooftop International case]; Rooftop USA reported gross revenue in 2017
   of only $12.2 million in its Statement of Financial Affairs [Docket No. 18 in the Rooftop USA
   case]; and Rooftop Services reported gross revenue in 2017 of only $680,366 in its Statement
   of Financial Affairs [Docket No. 16 in the Rooftop Services case].

          Rooftop International further reported in its Statement of Financial Affairs gross revenue
   in 2018 of only $240,663, and gross revenue from January 1, 2019 through April 30, 2019 of
   $49,963. Rooftop USA reported in its Statement of Financial Affairs gross revenue in 2018 of
   only $10.2 million, and gross revenue from January 1, 2019 through August 25, 2019 of
   $3.6 million. Rooftop Services reported in its Statement of Financial Affairs gross revenue in
   2018 of only $236,363, and gross revenue from January 1, 2019 through August 25, 2019 of
   only $281,091.

          Rooftop International also reported in its Schedules of Assets and Liabilities assets
   consisting of $7,065.71 in cash and an unknown value attributable to its ownership of
   subsidiaries and its intellectual property as of the Petition Date, only 18 months after
   Rooftop Companies reporting $128.3 million in total assets. Rooftop USA reported in its
   Schedules of Assets and Liabilities assets consisting only of $147,357 in cash; and Rooftop
   Services reported in its Schedules of Assets and Liabilities assets consisting only of $85,000 in
   cash.

           The Committee believes that other factors may have contributed to the Debtors having to
   file their bankruptcy cases beyond those factors the Debtors have alleged. The Committee has
   commenced an investigation to identify and assess these factors, as well as what related and other
   viable Causes of Action exist, including, but not limited to, preferential and fraudulent transfers,
   which would constitute additional assets of the Debtors’ bankruptcy Estates and additional
   sources of recovery for creditors.




                                                    7
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20          Entered 06/22/20 15:29:24      Page 14 of 52




   IV.    THE BANKRUPTCY CASES AND RELATED PROCEEDINGS

          Rooftop International: Since the Petition Date, Rooftop International has continued in
   possession of its property and operated as a debtor in possession pursuant to 11 U.S.C. §§
   1107(a) & 1108. The following is a summary of significant events in Rooftop International’s
   bankruptcy case leading to the filing of the Plan.

          A.     Appointment of Creditors’ Committee and Committee Professionals

           On June 13, 2019 the Office of the United States Trustee filed its Appointment of the
   Official Unsecured Creditors’ Committee [Docket No. 24] thereby appointing the Committee in
   the Chapter 11 Case. On September 27, 2019 the United States Trustee filed its Second
   Amended Appointment of the Official Unsecured Creditors’ Committee [Docket No. 117],
   appointing the five members who comprise the Committee in its current form: Brian Dlugash,
   PICA Australia Pty., Ltd., Begaline Limited, Polar Ventures Overseas Limited, and Chiat Thian
   Chew.

          On September 4, 2019, the Committee filed the Application for Entry of an Order
   Authorizing the Retention and Employment of Barnes & Thornburg LLP as Co-Counsel to the
   Committee Effective as of August 15, 2019 [Docket No. 103]. By Order entered October 2,
   2019, the Bankruptcy Court authorized the Committee to retain and employ Barnes & Thornburg
   LLP as co-counsel [Docket No. 120]. Contact information for the Committee’s co-counsel is as
   follows:

          James E. Van Horn
          BARNES & THORNBURG LLP
          1717 Pennsylvania Avenue NW, Suite 500
          Washington, D.C. 20006-4623
          Telephone: 202-371-6351
          Facsimile: 202-289-1330
          Email: jvanhorn@btlaw.com

          On September 4, 2019, the Committee filed the Application to Employ Ross & Smith, PC
   as Co-Counsel for the Committee Effective as of August 15, 2019 [Docket No. 102]. By Order
   entered October 2, 2019, the Bankruptcy Court authorized the Committee to employ Ross &
   Smith, PC as co-counsel. Contact information for the Committee’s co-counsel is as follows:

          Judith W. Ross
          State Bar No. 21010670
          Rachael L. Smiley
          State Bar No. 24066158
          ROSS & SMITH, PC
          700 North Pearl Street, Suite 1610
          Dallas, Texas 75201
          Telephone: 214-377-7879
          Facsimile: 214-377-9409
          Email: judith.ross@judithwross.com


                                                 8
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20                Entered 06/22/20 15:29:24          Page 15 of 52




                   rachael.smiley@judithwross.com

          On December 5, 2019, the Committee filed the Application to Employ KRyS Global
   USA, Inc. as Financial Advisor for the Committee Effective as of November 26, 2019 (the
   “KRyS Global Application”) [Docket No. 146]. On December 26, 2019, the Debtor filed a
   response opposing the KRyS Global Application [Docket No. 152]. On January 16, 2020, the
   Bankruptcy Court entered an Order Granting the KRyS Global Application [Docket No. 166].

           B.      Debtor’s Engagement of Professionals

           On May 29, 2019, Rooftop International filed the Application for Authorization to
   Employ and Compensate Reed Smith LLP as Bankruptcy Counsel for the Debtor [Docket No.
   20]. By Order entered July 22, 2019, the Bankruptcy Court authorized Rooftop International to
   employ and compensate Reed Smith LLP as bankruptcy counsel [Docket No. 55]. On January 8,
   2020, Michael P. Cooley of Reed Smith filed a Supplemental Declaration disclosing that on or
   about January 2, 2020, Reed Smith agreed to undertake a limited representation of Darren
   Matloff in connection with the objections to his discharge and certain exemptions asserted in the
   adversary proceeding styled Triumphant Gold Limited v. Darren Scott Matloff, Adv. No.
   19-04127, and that Reed Smith does not otherwise represent Mr. Matloff in his chapter 7 case or
   in any other matter [Docket No. 157]. Contact information for Rooftop International’s counsel is
   as follows:

           Michael P. Cooley (SBN 24034388)
           Lindsey L. Robin (SBN 24091422)
           REED SMITH LLP
           2501 N. Hardwood Street, Suite 1700
           Dallas, Texas 75201
           T: 469.680.4200
           F: 469.680.4299
           mpcooley@reedsmith.com
           lrobin@reedsmith.com

           C.      Rooftop International’s Proposed Sale of Assets

           On July 3, 2019 [Docket No. 44], the Rooftop International filed a Motion for an Order
   (a) Authorizing a Public Auction for the Sale of Certain Assets Free and Clear of All Liens,
   Claims and Encumbrances, (b) Approving Procedures for the Solicitation of Bids; (c) Approving
   the Stalking Horse Bid and Related Bid Protections; (d) Authorizing the Sale of Assets; and (e)
   Granting Related Relief (the “Sale Motion”), pursuant to which Rooftop International sought to
   sell by auction substantially all its assets, principally including all of Rooftop International’s
   patents, trademarks, and other intellectual property and related licenses or other executory
   contracts and unexpired leases. On July 30, 2019 [Docket No. 67], the Committee filed a letter
   with the Bankruptcy Court supporting Rooftop International’s proposed bid procedures but
   expressing concern that the stalking horse bid was very low, and stating the Committee’s belief
   that it may be possible for Rooftop International to generate a greater recovery for unsecured
   creditors by licensing its intellectual property rather than selling it, and reserving all rights to take



                                                       9
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 16 of 52




   a position for or against any sale that may be proposed. The hearing on the Sale Motion
   scheduled for August 1, 2019 was continued to September 16, 2019.

           On September 13, 2019 [Docket No. 109], the Committee filed an Objection to the Sale
   Motion, on the grounds, among other reasons, that it was highly unlikely, if not impossible, for t
   Rooftop International to reorganize as a going concern if substantially all of its assets were sold;
   as well as various issues and concerns surrounding Rooftop International’s proposed stalking
   horse bidder, Fortune 8, including, but not limited to, numerous loans, payments and business
   transaction by and among Fortune 8, Rooftop International, Rooftop International’s principal
   Darren Matloff and certain debtor affiliates. The hearing on the Sale Motion scheduled for
   September 16, 2019 was continued to October 23, 2019.

           On October 18, 2019 [Docket No. 129], the Committee filed a Supplemental Objection to
   the Sale Motion, which included as an exhibit a draft Plan term sheet prepared by the Committee.
   The hearing on the Sale Motion scheduled for October 23, 2019 was continued to a later date to
   be determined, and no hearing on the Sale Motion is currently scheduled.

          D.      Plan Exclusivity Period

           Pursuant to 11 U.S.C. § 1121(b), Rooftop International had the exclusive right after the
   Petition Date to file a plan of reorganization for an initial 120-day period ending August 28,
   2019. On August 6, 2019 [Docket No. 73], Rooftop International filed the Motion to Extend
   Time to File a Chapter 11 Plan (“First Exclusivity Motion”), pursuant to which Rooftop
   International sought to extend the exclusive period for it to file a plan to November 26, 2019.
   The Committee did not object to the extension requested by Rooftop International in the First
   Exclusivity Motion. On September 5, 2019, the Bankruptcy Court entered the Order granting the
   First Exclusivity Motion [Docket No. 106].

          On November 5, 2019 [Docket No. 136], Rooftop International filed the Second Motion
   to Extend Time to File a Chapter 11 Plan (“Second Exclusivity Motion”) pursuant to which
   Rooftop International sought to further extend the exclusive period for it to file a plan to January
   20, 2020. On November 22, 2019, the Committee filed an objection to the extension requested
   by Rooftop International in the Second Exclusivity Motion [Docket No. 142]. On November 26,
   2019, the Bankruptcy Court held a hearing on the Second Exclusivity Motion, and on December
   3, 2019, the Bankruptcy Court entered the Order Denying the Second Exclusivity Motion
   [Docket No. 145].

          E.      Committee’s Rule 2004 Motion

          On December 18, 2019 [Docket No. 148], the Committee filed the Motion Pursuant to
   Bankruptcy Rule 2004 for an Order Authorizing and Directing Examination of, and Production
   of Documents from Rooftop International (the “Rule 2004 Motion”). On January 7, 2020,
   Rooftop International filed a response opposing the Rule 2004 Motion [Docket No. 156]. On
   January 16, 2020, the Bankruptcy Court entered an Order Granting the Rule 2004 Motion
   [Docket No. 167].

          F.      Original Plan


                                                   10
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20            Entered 06/22/20 15:29:24        Page 17 of 52




          On February 16, 2020, the Committee filed its First Amended Plan of Reorganization /
   Liquidation of Rooftop International Pte. Ltd. Pursuant to Chapter 11 of the Bankruptcy Code
   Proposed by the Official Committee of Unsecured Creditors [Docket No. 177] and its Disclosure
   Statement in support of the Plan [Docket No. 178].

           On February 25, 2020, the Court entered its Order (i) Approving Disclosure Statement,
   (II) Approving the Procedures to Solicit Acceptances of the Plan of Reorganization/Liquidation,
   and (III) Scheduling a Hearing and Establishing Notices and Objection Procedures for
   Confirmation of the Plan of Reorganization/Liquidation [Docket No. 181].

           The Committee solicited its Original Plan, and all creditors in both impaired classes
   eligible to vote submitting ballots (collectively holding greater than $35 million in claims)
   unanimously voted in favor of the Original Plan [see Ballot Certification at Docket No. 198]. The
   deadline for voting and objecting to the Original Plan was April 13, 2020, and no parties objected
   or otherwise responded to the Original Plan. The confirmation hearing was originally scheduled
   for April 20, 2020 at 1:30 pm, CT in the Rooftop International case, however, on account of the
   outbreak of novel coronavirus, which causes the disease designated as COVID-19 (see General
   Order 2020-05, Court Operations Under Exigent Circumstances Created by the COVID-19
   Pandemic), the confirmation hearing was continued to June 16, 2020 at 1:30 pm, CT.

          G.      Other Chapter 11 Matters

                1.     On June 14, 2019 [Docket Nos. 26, 27], Triumphant Gold Limited filed a
   Motion to Dismiss Bankruptcy Filing, or alternatively to Lift the Automatic Stay (the “Motion to
   Dismiss”). On July 30, 2019 [Docket No. 67], the Committee filed a letter with the Bankruptcy
   Court opposing the Motion to Dismiss. On August 19, 2019, the Bankruptcy Court entered an
   Order Denying the Motion to Dismiss [Docket NosNo. 95, 9695].

                 2.     On July 10, 2019 [Docket No. 47], Triumphant Gold Limited filed a
   Motion for Order Declaring Automatic Stay Applies to Debtor Property under Affiliate Control
   (“Motion for Automatic Stay”). On September 5,August 19, 2019, the Bankruptcy Court
   entered an Order Denying the Motion for Automatic Stay. [Docket No. 96].

                  3.      On June 18, 2019, Rooftop International filed an application with the
   Singapore Court for recognition of the Chapter 11 Case as a foreign main proceeding under
   Singapore law. On December 3, 2019, the Singapore Court issued a Judgment finding, among
   other things, that Rooftop International’s Center of Main Interest is in Singapore and not the
   United States, and ordering (i) a moratorium on the commencement of proceedings against
   Rooftop International; (ii) no resolution may be passed over the winding up of Rooftop
   International; and (iii) no proceedings may be commenced against any property of Rooftop
   International; with the exception that (x) the moratorium does not apply to Triumphant Gold
   Limited’s enforcement of its share charge against Rooftop International; and (y) the stay of
   proceedings does not apply to Triumphant Gold Limited’s of guarantees from Asian Express
   Holdings Ltd. and Gandiva Investments Ltd for loans made to Rooftop International.

          Rooftop USA and Rooftop Services: The following is a summary of significant events
   in Rooftop USA’s and Rooftop Services’ bankruptcy cases leading to the filing of the Plan.


                                                  11
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20           Entered 06/22/20 15:29:24       Page 18 of 52




          H.     Rooftop USA Sale

          On October 25, 2019, the Rooftop USA Chapter 7 Trustee filed a motion to sell certain
   inventory of drones and related equipment located in warehouses in Irving, Texas; Seattle,
   Washington and Vancouver, British Columbia, Canada [Docket No. 32 in the Rooftop USA
   case]. On November 13, 2019, the Bankruptcy Court entered an Order granting the Trustee’s
   sale motion [Docket No. 39].

           The Chapter 7 Trustee for both Rooftop Services and Rooftop USA has undertaken to
   collect the books and records of the Rooftop USA and Rooftop Services debtors, as well as
   investigate potential assets, including remaining accounts receivable that may be due and owing
   to the Debtors.

          On January 15, 2020, creditor Triumphant Gold Limited filed its Unopposed Motions for
   Distribution of Property Pursuant to Bankruptcy Rule 6007 in the Rooftop USA and Rooftop
   Services cases based on its alleged secured claim to proceeds from accounts receivable. On
   February 14, 2020, the Court granted the Motions (which Order was later amended to reflect
   updated amounts received into the bankruptcy estates).

          I.     Trustee’s Engagement of Professionals

          On September 17, 2019, the Rooftop Services Chapter 7 Trustee Daniel J. Sherman filed
   an application to retain Daniel J. Sherman and the Law Office of Sherman & Yaquinto, LLP as
   his counsel [Docket No. 13 in the Rooftop Services case]. By Order entered October 11, 2019,
   the Bankruptcy Court approved the application [Docket No. 23 in the Rooftop Services case].

          On October 30, 2019, the Rooftop USA Chapter 7 Trustee Daniel J. Sherman filed an
   application to retain Daniel J. Sherman and the Law Office of Sherman & Yaquinto, LLP as his
   counsel [Docket No. 36 in the Rooftop USA case]. By Order entered November 25, 2019, the
   Bankruptcy Court approved the application [Docket No. 41 in the Rooftop USA case].

          On January 9, 2020, the Chapter 7 Trustee filed an application to retain Sheldon Levy,
   CPA as Accountant in both Rooftop Services [Docket No. 30] and Rooftop USA [Docket No.
   42] cases. By Order entered February 3, 2020, the Bankruptcy Court approved the application in
   both Rooftop Services [Docket No. 35] and Rooftop USA [Docket No. 46] cases.

          J.     Chapter 11 Conversion and Appointment of Chapter 11 Trustee

           On April 30, 2020, the Committee and Chapter 7 Trustee for both Rooftop Services and
   Rooftop USA filed a Joint Motion to Convert Rooftop Services [Docket Nos. 41, 42] and
   Rooftop USA [Docket Nos. 52, 53] cases to Chapter 11, and for the Appointment of a Chapter
   11 Trustee in both cases. By Order entered May 7, 2020, the Bankruptcy Court granted the Joint
   Motion and entered an Order converting Rooftop Services [Docket Nos. 45, 46] and Rooftop
   USA [Docket Nos. 56, 57] to cases under Chapter 11 and directing the Office of the United
   States Trustee to appoint a Chapter 11 Trustee. On May 12, 2020, the Office of the United States



                                                 12
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 19 of 52




   Trustee appointed Daniel J. Sherman as the Chapter 11 Trustee in both Rooftop Services [Docket
   No. 50] and Rooftop USA [Docket No. 60] cases.

          K.      Joint Administration

          On May 22, 2020, the Committee and Trustee filed an Unopposed Motion for Joint
   Administration of the three Chapter 11 Cases. By Order entered May 27, 2020, the Bankruptcy
   Court directed the joint administration of the Chapter 11 Cases [Docket No. 204].

   V.     ASSETS, OPERATIONS AND LIABILITIES OF THE DEBTORS

        REFERENCE IN THIS DISCLOSURE STATEMENT TO THE AMOUNT OF
   ANY CLAIM IS NOT AN ADMISSION OR ACKNOWLEDGEMENT OF THE
   ALLOWED AMOUNT OF SUCH CLAIM, NOR IS REFERENCE TO THE VALUE OF
   ANY ASSET OR AMOUNT OF ANY CAUSE OF ACTION AN ADMISSION OF SUCH
   VALUE OR AMOUNT. NO CREDITOR SHOULD VOTE FOR THE PLAN ON THE
   ASSUMPTION THAT AN OBJECTION TO ITS, HIS OR HER CLAIM WILL NOT BE
   MADE.

          A.      Assets

                  1.      Based upon the information currently available to the Committee, (A)
   Rooftop International’s Assets consist primarily of (i) intellectual property; (ii) its ownership
   interest in various subsidiaries and affiliates; and (iii) Causes of Action; and (B) Rooftop
   Services’ and Rooftop USA’s Assets consist primarily of (i) accounts receivable (which may or
   may not be collectible); (ii) inventory; and (iii) Causes of Action.

                  2.     As of April 30, 2020, Rooftop International reported cash in its account in
   the amount of $106,795.00 [Docket No. 202]. As of May 27, 2020, the Trustee has $14,470.00
   in the Rooftop Services account, and $95,241.00 in the Rooftop USA account.

                    3.     All Causes of Action shall be transferred to and vest in the Litigation Trust
   and administered by the Litigation Trustee pursuant to Section 5.4 of the Plan The Litigation
   Trustee shall pursue, settle, or release all Causes of Action, as appropriate, in accordance with the
   best interest of and for the benefit of the Creditors entitled to receive distributions under the Plan.

   In not describing any potential Causes of Action herein, the Committee and Trustee do not
   in any way intend to indicate that any Causes of Action do not exist, and the failure to
   include any description of specific Causes of Action in this Disclosure Statement should not
   be considered an admission or acknowledgement by the Committee or Trustee that any
   Causes of Action will not be pursued, since the Committee and Trustee have not fully
   investigated potential Causes of Action. All such Causes of Action will vest in the Litigation
   Trust and may be prosecuted by the Litigation Trustee on behalf of the Post-Confirmation
   Debtor after confirmation of the Plan. No holder of a Claim or Interest should vote to
   accept the Plan based upon the Committee’s or Trustee’s failure to describe or assert any
   Causes of Action not otherwise disclosed herein.

          B.      Operating Performance


                                                     13
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20            Entered 06/22/20 15:29:24     Page 20 of 52




                 While in Chapter 11, the Committee and Trustee are unaware of any operating
   performance by (i) Rooftop International other than collecting royalty revenue from the Amex
   Licensing Agreement; and (ii) Rooftop Services and Rooftop USA.

          C.     Liabilities of the Debtors

                 1.     Administrative Claims Other Than Fee Claims

                      The Committee and Trustee anticipate that the Debtors will have only
   nominal unpaid Allowed Administrative Claims (other than Fee Claims), if any, as of the
   Effective Date.

                 2.     Fee Claims

                       The Committee and Trustee anticipate that the Debtors may have unpaid
   Allowed Fee Claims as of the Effective Date.

                 3.     Priority Claims

                 The Committee and Trustee do not believe that the Debtors will have any unpaid
   Allowed Priority Claims as of the Effective Date.

                 4.     Secured Claims

                 Certain creditors have filed secured claims in the Debtors’ cases.

                 Any such claim is secured only to the extent of the value of the collateral
   properly perfected and securing such claim, and nothing contained in this Disclosure
   Statement or any exhibit or attachment hereto shall be construed as an admission as to the
   value of any such collateral or the amount of any such secured claim, the Committee and
   Trustee reserve all rights as to such matters.

                 5.     General Unsecured Claims

                 Rooftop International scheduled $59,910,238.06 owing on account of General
   Unsecured Claims as of the Petition Date [Docket No. 38 in the Rooftop International case], and
   the total amount of filed General Unsecured Claims against Rooftop International was
   approximately $78,200,000. Rooftop Services scheduled $25,590.00, in addition to various
   “unknown amounts” owing on account of General Unsecured Claims as of the Petition Date
   [Docket No. 15 in the Rooftop Services case], and the total amount of filed General Unsecured
   Claims against Rooftop Services was approximately $10,933,231.20. Rooftop USA scheduled
   $13,660,158.82 owing on account of General Unsecured Claims as of the Petition Date [Docket
   No. 17 in the Rooftop USA case], and the total amount of filed General Unsecured Claims
   against Rooftop Services was approximately $19,869.338.00.




                                                  14
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 21 of 52




   VI.    SUMMARY OF THE PLAN

        THE FOLLOWING IS A SUMMARY OF THE PLAN. THIS SUMMARY IS
   MODIFIED IN ITS ENTIRETY BY REFERENCE TO THE FULL TEXT OF THE
   PLAN, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT “A”. TO THE
   EXTENT A CONFLICT EXISTS BETWEEN THIS SUMMARY AND THE TERMS OF
   THE PLAN, THE TEXT OF THE PLAN CONTROLS

          A.      Plan Concept

                  The Committee and Trustee seek to consummate the Restructuring on               the
   Effective Date of the Plan. In the event all conditions precedent to the Effective Date for    the
   Plan necessary to consummate the Restructuring are not timely satisfied or waived by           the
   Committee, the Committee and Trustee shall then seek to consummate the Liquidation on          the
   Effective Date of the Plan.

                  The Committee and Trustee believe that the value of the Debtors’ Assets can be
   best maximized through a Restructuring whereby the Debtors will be reorganized as a going
   concern. If a Restructuring cannot be consummated, then alternatively the Committee and
   Trustee believe the value of the Debtors’ Assets can be best maximized through an orderly
   liquidation as opposed to an immediate sale of the Assets by a Chapter 7 Trustee. See Exhibit
   “B”.

                  Under either a Restructuring or a Liquidation, the Plan contemplates, and is
   predicated upon, the entry of an order, which may be the Confirmation Order, substantively
   consolidating the Debtors’ Estates and the Chapter 11 Cases for administrative convenience and
   for purposes of implementing the Plan, voting, assessing whether the standards for Confirmation
   have been met, calculating and making Distributions under the Plan and filing post-Confirmation
   reports and paying quarterly fees to the Office of the United States Trustee.

                   Under either a Restructuring or a Liquidation, a Litigation Trust shall be
   established and a Litigation Trustee appointed. Subject to Bankruptcy Court approval, the
   Litigation Trustee shall be KRyS Global USA, Inc., and any successor trustee appointed pursuant
   to the Litigation Trust Agreement. Pursuant to Section 5.4 of the Plan, the Litigation Trustee
   shall, among other things, commence and pursue Causes of Action. Under either a Restructuring
   or a Liquidation, pursuant to Section 8.7 of the Plan, the Litigation Trustee shall, among other
   things, prosecute objections to Claims and compromise or settle any Claims (disputed or
   otherwise).

                  Under a Restructuring, the Post-Confirmation Debtor shall, among other things,
   (i) implement the Restructuring Transactions as described in Section 6.2 of the Plan; (ii) create a
   holding company (“Rooftop Holding Company”) as its immediate parent; (iii) enter into New
   Secured Financing, as necessary; and Rooftop Holding Company shall issue or reserve for
   issuance New Common Stock for distribution in accordance with the terms of the Plan.

                  Under a Liquidation, the Plan Administrator shall, among other things, supervise
   the orderly liquidation of the Debtors’ Assets. Subject to Bankruptcy Court approval, the Plan



                                                   15
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 22 of 52




   Administrator shall be KRyS Global USA, Inc., and any successor plan administrator duly
   appointed.

          B.      Payments to Creditors

                  1.      Secured Creditors

                  Under the Plan, secured creditors will receive, at the election of the Committee, (i)
   deferred cash payments having a present value equal to the amount of its Allowed Class 2 Claim
   and retention of the liens securing such Claim to the extent of the allowed amount of such Claim;
   (ii) the “indubitable equivalent” of such Allowed Class 2 Claim; (iii) the distribution of the
   collateral securing such Allowed Class 2 Claim; or (iv) other mutually agreeable treatment on
   account of such Claim. Any deficiency will be an unsecured claim (unless previously waived)
   which will share Pro Rata with other unsecured creditors. See Section E (Treatment of Claims)
   below.

                  2.      Unsecured Creditors

                  Under the Plan, unsecured creditors will receive Pro Rata distribution of (a) Net
   Proceeds from Causes of Action and (b) either (i) upon a Restructuring, the New Common Stock
   Distribution; or (ii) upon a Liquidation, Net Proceeds from such Liquidation.

                  3.      Timing and Amount of Payments

                 The timing and amount of a distribution will be decided by the Litigation Trustee
   or Plan Administrator, as applicable, who may consider factors such as the amount of funds on
   hand and future operating expenses.

          C.      The Status of the Debtors’ Officers after Confirmation

                  1.      After the Plan becomes effective, the terms of the current members of the
   board of directors of the Debtors shall expire, and either (a) under a Restructuring, the New
   Board shall be appointed; or (b) under a Liquidation, the Plan Administrator shall be deemed the
   sole shareholder, officer, and director of the Post-Confirmation Debtor.

                  2.      There is no current agreement between the Post-Confirmation Debtor,
   Litigation Trustee, or Plan Administrator, as applicable, and Darren Matloff, or any other officer,
   regarding the employment of Mr. Matloff or other officer after the Plan becomes effective. The
   Post-Confirmation Debtor, Litigation Trustee, or Plan Administrator, as applicable, may seek to
   employ Mr. Matloff or another officer on a salaried or consulting basis. Under a Restructuring,
   Mr. Matloff and other officers may be entitled to participate in the Management Incentive Plan
   provided for in Section 6.6 of the Plan.

          D.      Plan Provisions Governing Classification and Treatment of Claims

                   1.     Unclassified Claims. Administrative Claims and Priority Tax Claims are
   not classified in the Plan. Holders of Allowed Administrative Claims and Allowed Priority Tax
   Claims shall be treated under the Plan as follows:


                                                   16
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20               Entered 06/22/20 15:29:24          Page 23 of 52




                  (a)     Administrative Claims Other Than Fee Claims. Except to the extent the
   Holder of an Allowed Administrative Claim agrees otherwise, each Holder of an Allowed
   Administrative Claim shall be paid in respect of such Allowed Claim the full amount thereof,
   without interest, in Cash, as soon as practicable after the later of (i) the Effective Date or (ii) the
   date on which such Claim becomes an Allowed Claim.

                   (b)     Fee Claims. All Professionals seeking allowance by the Bankruptcy Court
   of a Fee Claim (a) shall file their respective final applications for allowance of compensation for
   services rendered and reimbursement of expenses incurred by a date that is not later than the date
   that is forty-five (45) calendar days after the Effective Date; and (b) shall be paid by the
   Post-Confirmation Debtor, in such amounts as are approved by the Bankruptcy Court (i) upon the
   later of (x) the Effective Date and (y) ten (10) calendar days after the date upon which the order
   relating to the allowance of any such Fee Claim is entered, or (ii) upon such other terms as may
   be mutually agreed upon between the holder of such Fee Claim and the Post-Confirmation
   Debtor.

                   (c)     Priority Tax Claims. Each Holder of an Allowed Priority Tax Claim shall
   be paid in respect of such Allowed Priority Tax Claim either (a) the full amount thereof, without
   post-petition interest or penalty, in Cash, as soon as practicable after the later of (i) the Effective
   Date or (ii) the date on which such Priority Tax Claim becomes an Allowed Claim or (b) such
   lesser amount as the Holder of an Allowed Priority Tax Claim and the Committee might
   otherwise agree or (c) at the election of the Post-Confirmation Debtor, in accordance with
   Section 1129(a)(9)(C) of the Bankruptcy Code, in Cash, in up to twenty equal quarterly
   installments (and in such event, interest shall be paid on the unpaid portion of such Allowed
   Priority Tax Claims at a rate to be agreed to by the Post-Confirmation Debtor and the appropriate
   governmental unit, or, if they are unable to agree, as determined by the Bankruptcy Court),
   commencing as soon as practicable after the later of (i) the Effective Date or (ii) the date on
   which such Priority Tax Claim becomes an Allowed Claim.

                  2.      Classification of Claims and Interests

          For purposes of the Plan, all other Claims and Interests are classified as follows:

   Class                                            Status             Voting Rights
   Class 1 – Priority Claims                        Unimpaired         Not Entitled to Vote
   Class 2 – Secured Claims                         Impaired           Entitled to Vote
   Class 3 – General Unsecured Claims               Impaired           Entitled to Vote
   Class 4 – Interests                              Impaired           Not Entitled to Vote

          E.      Treatment of Claims

                  1.       Claims and Interests. The Debtors’ obligations in respect of such Claims
   and Interests shall be satisfied in accordance with the terms of the Plan. The Plan constitutes one
   Plan proposed by consolidated Rooftop Group Services (US) Inc. and each Claim filed or to be filed
   against any Debtor shall be deemed a single claim filed only against the consolidated Rooftop Group
   Services (US) Inc.




                                                     17
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 24 of 52




                   2.      Class 1 Claims - Priority Claims. Class 1 Claims are Unimpaired. Each
   Holder of an Allowed Class 1 Claim shall receive either (a) payment in full in Cash as soon as
   practicable after the later of (i) the Effective Date, and (ii) the date on which such Claim becomes
   an Allowed Claim or (b) as otherwise agreed by the Holder of such Allowed Class 1 Claim. The
   Holders of Claims in this Class are not entitled to vote.

                   3.      Class 2 Claim - Secured Claims. Class 2 Claims are Impaired. Each
   Holder of an Allowed Class 2 Claims shall receive, at the election of the Committee, (i) deferred
   cash payments having a present value equal to the amount of its Allowed Class 2 Claim and
   retention of the liens securing such Claim to the extent of the allowed amount of such Claim; (ii)
   the “indubitable equivalent” of such Allowed Class 2 Claim; (iii) the distribution of the collateral
   securing such Allowed Class 2 Claim; or (iv) other mutually agreeable treatment on account of
   such Claim. The Holders of Claims in this Class are entitled to vote.

                   4.     Class 3 Claims – General Unsecured Claims. Class 3 Claims are
   Impaired. After the payment or reserve for Administrative Claims, Priority Tax Claims, Priority
   Claims, Secured Claims, and Plan Expenses, each Holder of an Allowed Class 3 Claim shall
   receive in respect of such Claim its Pro Rata distribution of (a) Net Proceeds from Causes of
   Action and (b) either (i) upon a Restructuring, the New Common Stock Distribution; or (ii) upon
   a Liquidation, Net Proceeds from such Liquidation. The Holders of Claims in this Class are
   entitled to vote.

                    5.     Class 4 - Interests. Class 4 Interests are Impaired. The Holders of Class 4
   Interests shall receive no distribution. On the Effective Date, all Class 4 Interests shall be deemed
   canceled, null and void, and of no force and effect. The Holders of Class 4 Interests are deemed
   to reject the Plan and are not entitled to vote.

          F.      Means for Plan Implementation; General

     The following Sections F.1 - F.8 shall be applicable to either a Restructuring or a Liquidation

                1.      Restructuring or Liquidation. On the Effective Date, the Debtors will
   consummate either a Restructuring or a Liquidation in accordance with the terms of the Plan.

                         (a)     Restructuring. If all of the conditions enumerated in Sections 10.2
   and 10.3 of the Plan are timely satisfied or waived, then on the Effective Date the Debtors shall
   consummate the Restructuring, including all the terms of Article VI of the Plan.

                        (b)     Liquidation. If only the conditions enumerated in Section 10.2 of
   the Plan are timely satisfied or duly waived, then on the Effective Date the Debtors shall
   consummate the Liquidation, including all the terms of Article VII of the Plan.

                   2.    Corporate Action. On the Effective Date and without further action by
   the Bankruptcy Court or any officer, director, or shareholder of a Debtor, each existing officer
   and director of each Debtor shall be deemed to have resigned their position.



                                                    18
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 25 of 52




                    3.    Substantive Consolidation. The Plan contemplates, and is predicated
   upon, the entry of an order, which may be the Confirmation Order, substantively consolidating
   the Estates and the Chapter 11 Cases for administrative convenience and for purposes of
   implementing the Plan, voting, assessing whether the standards for Confirmation have been met,
   calculating and making Distributions under the Plan and filing post-Confirmation reports and
   paying quarterly fees to the Office of the United States Trustee. Accordingly, on the Effective
   Date: (i) all Intercompany Claims and Interests held by, between and among the Debtors shall be
   deemed eliminated, (ii) all assets and liabilities of the Debtors shall be merged or treated as if
   they were merged with the assets and liabilities of Rooftop Group Services (US) Inc., (iii) any
   obligation of a Debtor and all guarantees thereof by one or more of the other Debtors shall be
   deemed to be one obligation of Rooftop Group Services (US) Inc., and (iv) each Claim filed or to
   be filed against any Debtor shall be deemed filed only against the consolidated Rooftop Group
   Services (US) Inc., and shall be deemed a single Claim against and a single obligation of the
   consolidated Rooftop Group Services (US) Inc. On the Effective Date, in accordance with the
   terms of the Plan, all Claims based upon co-obligations or guarantees of collection, payment, or
   performance made by the Debtors as to the obligations of another Debtor shall be merged into a
   single obligation of Rooftop Group Services (US) Inc., and otherwise shall be released and of no
   further force and effect.

           This substantive consolidation shall not otherwise affect (a) the vesting of assets in the
   Litigation Trust; (b) the right to Distributions from any insurance policies or proceeds of such
   policies; or (c) the rights of the Litigation Trustee to contest setoff or recoupment rights alleged
   by creditors on the grounds of lack of mutuality under Section 553 of the Bankruptcy Code and
   other applicable law. In addition, substantive consolidation shall not, and shall not be deemed to,
   prejudice any of (i) the Causes of Action, which shall survive for the benefit of the Debtors and
   their Estates and, upon the Effective Date, for the benefit of the Litigation Trust and its
   beneficiaries; or (ii) the available defenses to the Causes of Action.

                  4.      Causes of Actions. On the Effective Date, all Causes of Action shall be
   transferred to and vest in the Litigation Trust and administered by the Litigation Trustee. The
   Litigation Trustee shall pursue, settle, or release all reserved Causes of Action for and on behalf
   of the Debtors’ Estates and for the benefit of the Creditors entitled to receive distributions under
   the Plan. Any Net Proceeds of the Causes of Action received subsequent to the Effective Date
   shall be deposited into the Litigation Trust for distribution in accordance with the Plan and
   Litigation Trust Agreement. The Causes of Action and proceeds therefrom shall be transferred
   and assigned by the Debtors and their Estates (and deemed transferred) to the Litigation Trust
   free and clear of all Claims, Liens, charges, encumbrances, and rights and interests, without the
   need for any Entity to take any further action or obtain any approval and the Litigation Trust shall
   be authorized as the representative of the Estates to pursue the Causes of Action. In accordance
   with Section 1123(b) of the Bankruptcy Code, the Litigation Trustee shall have the exclusive
   right to commence and pursue, as appropriate, in his/her sole discretion and without further order
   of the Bankruptcy Court, in any court or other tribunal, including, without limitation, in an
   adversary proceeding filed in the Chapter 11 Cases, any and all Causes of Action, and the
   Litigation Trustee’s right to commence, prosecute, or settle any such Causes of Action shall be
   preserved notwithstanding entry of the Confirmation Order or the occurrence of the Effective
   Date.



                                                   19
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 26 of 52




           Unless a Cause of Action against any Entity is expressly waived, relinquished, released,
   discharged, compromised or settled in the Plan or any Final Order (including the Confirmation
   Order), all Cause of Actions are expressly reserved and shall be vested in the Litigation Trust
   pursuant to the Plan, and, therefore, no preclusion doctrine, including, without limitation, the
   doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
   (judicial, equitable or otherwise) or laches shall apply to any Causes of Action upon or after the
   entry of the Confirmation Order or Effective Date based on the Disclosure Statement, the Plan or
   the Confirmation Order or any other Final Order (including the Confirmation Order). In addition,
   the Litigation Trustee reserves the right to pursue or adopt any claims alleged in any lawsuit in
   which a Debtor is a defendant or an interested party, against any Entity, including, without
   limitation, the plaintiffs or co-defendants in such lawsuits.

           An initial list of the Causes of Action shall be included in the Plan Supplement. The
   failure to list a claim, right, cause of action, suit or proceeding shall not constitute a waiver or
   release by a Debtor or its Estate of such claim, right of action, suit or proceeding. No Entity may
   rely on the absence of a specific reference in the Plan or the Disclosure Statement to any Causes
   of Action against them as any indication that the Litigation Trustee will not pursue any and all
   available Causes of Action against them. While the initial list included in the Plan Supplement
   provides notice to certain Persons and Entities of the existence of Causes of Action against them,
   it is not intended to limit the Causes of Action the Litigation Trustee may prosecute as others
   may be discovered after the Plan Supplement is filed.

                   5.     Litigation Trust. The Litigation Trust shall be established and shall
   become effective on the Effective Date. The Litigation Trust shall be governed and administered
   in accordance with the Plan and the Litigation Trust Agreement. The Litigation Trust Oversight
   Board shall (i) be selected by the Committee; (ii) consist of three (3) members; (iii) be governed
   in accordance with the Litigation Trust Agreement; and (iv) be included in the Plan Supplement.
   The Litigation Trustee shall have the exclusive right to (a) prosecute objections to Claims on
   behalf of the Post-Confirmation Debtor and compromise or settle any Claims (disputed or
   otherwise); and (b) commence and pursue Causes of Action as described in Section 5.4 of the
   Plan. The Litigation Trustee shall have the authority to employ and compensate any and all such
   professionals as the Litigation Trustee, in his or her sole discretion, deems reasonably necessary
   to perform his or her duties under the Plan, including any professional that represented a party in
   the Chapter 11 Cases, without further order of the Bankruptcy Court. The Litigation Trustee
   may, without application to or approval of the Bankruptcy Court, pay the charges that he or she
   incurs after the Effective Date for professional fees and expenses that, but for the occurrence of
   the Effective Date, would constitute Allowed Fee Claims or Allowed Administrative Claims.
   The Litigation Trustee shall have the authority to obtain financing, including contingent fee
   arrangements, sufficient to undertake the various actions contemplated by the Litigation Trustee
   and perform his or her duties in accordance with the Plan and the Litigation Trust Agreement,
   without application to or approval of the Bankruptcy Court.

                 6.      Post-Effective Date Professional Fees and Expenses. Professionals that
   perform post-Effective Date services for the Post- Confirmation Debtor, Litigation Trustee or the
   Plan Administrator shall provide monthly invoices to the Post-Confirmation Debtor, Litigation
   Trustee or Plan Administrator, as applicable, describing the services rendered and the fees and



                                                   20
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 27 of 52




   expenses incurred in connection therewith, on or before the 20th day following the end of the
   calendar month during which such services were performed. Professionals who tender such
   invoices shall be paid by the Post-Confirmation Debtor, Litigation Trustee or Plan Administrator,
   as applicable, for such services from the Plan Expense Reserve Fund on or after the date that is
   fifteen (15) days after the submission to the Post-Confirmation Debtor, Litigation Trustee or Plan
   Administrator, as applicable by such professionals of said monthly invoices, unless, within said
   fifteen (15) day period, a written objection to said payment is made, in which event such payment
   shall be made only upon either (a) agreement of the parties or (b) Order of the Bankruptcy Court.

                   7.     Dissolution of Committee. Upon the occurrence of the Effective Date,
   the Committee shall be dissolved, and each individual member and any retained Professional
   shall be discharged from any further activities in the Chapter 11 Cases. The Professionals
   retained by the Committee and the members thereof will not be entitled to assert any Fee Claims
   for services rendered or expenses incurred after the Effective Date, except for reasonable fees for
   services rendered, and actual and necessary expenses incurred, in connection with any
   applications for allowance of compensation and reimbursement of expenses pending on the
   Effective Date or filed and served after the Effective Date for services provided prior to the
   Effective Date.

                   8.     Discharge of Trustee. Upon the occurrence of the Effective Date, the
   Trustee’s appointment as Chapter 11 Trustee for Rooftop Group USA, Inc. and Rooftop Group
   Services (US) Inc. shall terminate, and any Professional retained by the Trustee shall be
   discharged from any further activities in the Chapter 11 Cases. The Professionals retained by the
   Trustee thereof will not be entitled to assert any Fee Claims for services rendered or expenses
   incurred after the Effective Date, except for reasonable fees for services rendered, and actual and
   necessary expenses incurred, in connection with any applications for allowance of compensation
   and reimbursement of expenses pending on the Effective Date or filed and served after the
   Effective Date for services provided prior to the Effective Date.

          G.      Means for Plan Implementation; Restructuring

   If the Financing Condition IS timely satisfied or waived, the Debtors shall consummate the
   Restructuring transactions and the following Sections G.1 – G.14 shall apply. In that event,
   Sections H.1 – H.8 below shall not apply and shall be of no further force or effect.

                 1.     The New Board. On the Effective Date, and without any further action by
   the Bankruptcy Court or any officer, director, or shareholder of a Debtor, the New Board shall be
   appointed.

                    2.      Restructuring Transactions.               On the Effective Date, the
   Post-Confirmation Debtor shall be authorized to implement, and shall implement, the
   Restructuring Transactions. The actions to implement the Restructuring Transactions may
   include: (a) the execution and delivery of appropriate instruments of transfer, assignment,
   assumption, or delegation of any asset, property, interest, or right consistent with the terms of the
   Plan; (b) the filing of appropriate certificates or articles of incorporation, reincorporation, merger,
   consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to


                                                     21
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 28 of 52




   applicable state law; (c) obtaining New Secured Financing; (d) issuing or reserving for issuance
   New Common Stock; (e) entering into employment agreements with members of management;
   (f) creation of the Litigation Trust and (g) all other actions that the Post-Confirmation Debtor
   determines to be necessary or appropriate and consistent with the Plan and Confirmation Order.

                   3.      New Secured Financing. The Post-Confirmation Debtor, a Debtor, or
   Debtors, at the direction of the Committee, as applicable, shall be authorized to enter into New
   Secured Financing Documents on or before the Effective Date in an amount sufficient to
   consummate the Restructuring. On the Effective Date, the New Secured Financing Documents
   shall constitute legal, valid, binding, and authorized obligations of either the Post-Confirmation
   Debtor or the Debtors as applicable, and following the consummation of the Restructuring
   Transactions, the New Secured Financing Documents shall constitute legal, valid, binding, and
   authorized obligations of the Post-Confirmation Debtor, enforceable in accordance with their
   terms. The financial accommodations to be extended under the New Secured Financing
   Documents are being extended and shall be deemed to have been extended in good faith and for
   legitimate business purposes and are reasonable and shall not be subject to avoidance,
   recharacterization, or subordination (including equitable subordination) for any purposes
   whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other
   voidable transfers under the Bankruptcy Code or any other applicable nonbankruptcy law. On the
   Effective Date, all of the Liens and security interests to be granted in accordance with the New
   Secured Financing Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and
   enforceable Liens on and security interests in the collateral granted thereunder in accordance with
   the terms of the New Secured Financing Documents, (c) shall be deemed automatically perfected
   on the Effective Date (without any further action being required by a Debtor, the
   Post-Confirmation Debtor, as applicable, the applicable agent, or any of the applicable lenders),
   having the priority set forth in the New Secured Financing Documents and subject only to such
   Liens and security interests as may be permitted under the New Secured Financing Documents,
   and (d) shall not be subject to avoidance, recharacterization, or subordination (including
   equitable subordination) for any purposes whatsoever and shall not constitute preferential
   transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or any
   applicable non-bankruptcy law. The Debtors, the Post-Confirmation Debtor, as applicable, and
   the Entities granted such Liens and security interests are authorized to make all filings and
   recordings and to obtain all governmental approvals and consents necessary to establish and
   perfect such Liens and security interests under the provisions of the applicable state, provincial,
   federal, or other law (whether domestic or foreign) that would be applicable in the absence of the
   Plan and the Confirmation Order (it being understood that perfection shall occur automatically by
   virtue of the entry of the Confirmation Order, and any such filings, recordings, approvals, and
   consents shall not be required) and will thereafter cooperate to make all other filings and
   recordings that otherwise would be necessary under applicable law to give notice of such Liens
   and security interests to third parties.

                   4.      New Common Stock. On the Effective Date, Rooftop Holding Company
   shall issue or reserve for issuance all of the New Common Stock issued or issuable in accordance
   with the terms of the Plan, subject to dilution on the terms described herein. The issuance of the
   New Common Stock for distribution under the Plan is authorized without the need for further
   corporate action, and all of the shares of New Common Stock issued or issuable under the Plan
   shall be duly authorized and validly issued, fully paid, and non-assessable.


                                                   22
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 29 of 52




                   5.     Stockholders Agreement. On the Effective Date, the Post-Confirmation
   Debtor and the Holders of the New Common Stock shall enter into the Stockholders Agreement
   in substantially the form included in the Plan Supplement if one is included therein. The
   Stockholders Agreement shall be deemed to be valid, binding, and enforceable in accordance
   with its terms, and each holder of the New Common Stock shall be bound thereby, in each case
   without the need for execution by any party thereto other than the Post-Confirmation Debtor.

                  6.     Management Incentive Plan. On the Effective Date, up to 10% of the
   New Common Stock will be reserved for issuance under the Management Incentive Plan to
   directors, officers, and key employees of the Post-Confirmation Debtor (each, a “MIP
   Participant”). The form, terms, allocation, and vesting applicable to the Management Incentive
   Plan shall be determined by the New Board.

                  7.    Senior Management. The initial members of the Post-Confirmation
   Debtor’s senior management and initial officers shall be selected by the Committee and included
   in the Plan Supplement.

                  8.      Continued Corporate Existence. Except as expressly provided in the
   Plan, each Debtor shall continue to exist as of the Effective Date as a separate corporate entity,
   with all the powers of such corporate entity, under the applicable law in the jurisdiction in which
   the Debtor is incorporated. The Post-Confirmation Debtor shall create a holding company as its
   immediate parent (“Rooftop Holding Company”) to act as the issuer of equity securities to the
   public, including to Holders entitled to receive New Common Stock under the Plan. Therefore, in
   lieu of shares of the Post-Confirmation Debtor, Holders should expect to receive Rooftop
   Holding Company stock. It is currently anticipated that Rooftop Holding Company will conduct
   no operations and hold no assets other than 100% of the shares of the Post-Confirmation Debtor.

                    9.    Vesting of Assets in the Post-Confirmation Debtor.               Except as
   otherwise provided in the Plan or any agreement, instrument, or other document incorporated
   herein, on the Effective Date, all property in each Estate, all Causes of Action, and any property
   acquired by the Debtors under the Plan shall vest in the Post-Confirmation Debtor free and clear
   of all Liens, Claims, charges, or other encumbrances. On and after the Effective Date, except as
   otherwise provided in the Plan, the Post-Confirmation Debtor may operate its business and may
   use, acquire, or dispose of property and compromise or settle any Claims, Equity Interests, or
   Causes of Action without supervision or approval by the Bankruptcy Court and free of any
   restrictions of the Bankruptcy Code or Bankruptcy Rules. For avoidance of doubt, the Causes of
   Action shall vest and be transferred to the Litigation Trust and administered by the Litigation
   Trustee pursuant to Section 5.4 of the Plan.

                    10.    Cancellation of Security Interests and Other Interests. On the
   Effective Date, (i) all security interests and/or Liens granted by a Debtor to any Entity shall be
   automatically released, discharged, terminated, and of no further force and effect; and (ii) all
   Interests, shall be deemed canceled, null and void, and of no further force and effect.

                  11.    Exemption from Registration Requirements; Trading of Securities.
   The offering, issuance, and distribution of New Common Stock issued under the Plan shall be
   exempt from, among other things, the registration requirements of Section 5 of the Securities Act


                                                   23
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20               Entered 06/22/20 15:29:24        Page 30 of 52




   under Section 1145(a)(1) of the Bankruptcy Code. Except as otherwise provided in the Plan or
   the governing certificates or instruments, any and all New Common Stock issued under the Plan
   will be freely tradable under the Securities Act by the recipients thereof, subject to: (1) the
   provisions of Section 1145(b)(1) of the Bankruptcy Code relating to the definition of an
   underwriter in Section 2(a)(11) of the Securities Act, and compliance with any applicable
   individual state securities laws (“Blue Sky Laws”) or foreign securities laws, if any, and any rules
   and regulations of the Securities Exchange Commission, if any, applicable at the time of any
   future transfer of such New Common Stock or instruments; (2) the restrictions, if any, on the
   transferability of such New Common Stock and instruments provided by law; and (3) any other
   applicable regulatory approvals and requirements.

           The Committee, the Trustee, the Debtors and the Post-Confirmation Debtor are not able
   to determine the availability of state securities laws exemptions for an issuance to a particular
   Holder. Certain states do not provide exemptions for offerings relying on a federal private
   placement exemption and, in such states, state securities laws requirements must be met.
   Accordingly, there can be no assurance that a state securities law exemption will be available in a
   particular state for a Holder receiving New Common Stock under the Plan, which may
   necessitate one or more state securities filings on behalf of such Holder to comply with state
   securities laws.

                   12.     Organizational Documents. Subject to Article VI of the Plan, the
   Post-Confirmation Debtor and Rooftop Holding Company shall enter into such agreements and
   amend their corporate governance documents to the extent necessary to implement the terms and
   provisions of the Plan. Under Section 1123(a)(6) of the Bankruptcy Code, the organizational
   documents of the Post-Confirmation Debtor will prohibit the issuance of non-voting Equity
   Securities. After the Effective Date, the Post-Confirmation Debtor and Rooftop Holding
   Company, as applicable, (i) will amend and restate their organizational documents; and (ii) will
   file their certificates or articles of incorporation, bylaws, or such other applicable formation
   documents, and other constituent documents as permitted by the laws of the respective states,
   provinces, or countries of incorporation and the organization documents.

                   13.     Exemption from Certain Transfer Taxes and Recording Fees. To the
   fullest extent permitted by Section 1146(a) of the Bankruptcy Code, any transfer from a Debtor
   to the Post-Confirmation Debtor or to any Entity under, in contemplation of, or in connection
   with the Plan or under: (1) the issuance, distribution, transfer, or exchange of any debt, securities,
   or other interest in a Debtor or the Post-Confirmation Debtor; (2) the creation, modification,
   consolidation, or recording of any mortgage, deed of trust or other security interest, or the
   securing of additional indebtedness by such or other means; (3) the making, assignment, or
   recording of any lease or sublease; or (4) the making, delivery, or recording of any deed or other
   instrument of transfer under, in furtherance of, or in connection with, the Plan, including any
   deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any
   transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject
   to any document recording tax, stamp tax, conveyance fee, intangibles, or similar tax, mortgage
   tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
   recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment,
   and the appropriate state or local governmental officials or agents shall forego the collection of
   any such tax or governmental assessment and to accept for filing and recordation any of the


                                                    24
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 31 of 52




   foregoing instruments or other documents without the payment of any such tax or governmental
   assessment.

                   14.    Discharge of Claims. Except as otherwise provided herein or in the
   Confirmation Order, the rights afforded in the Plan and the payments and distributions to be
   made hereunder shall discharge all existing debts and Claims and terminate all Interests of any
   kind, nature, or description whatsoever against or in a Debtor or any of a Debtor’s assets or
   properties to the fullest extent permitted by Section 1141 of the Bankruptcy Code. Except as
   provided in the Plan, upon the occurrence of the Effective Date, all existing Claims against and
   Interests in a Debtor, shall be, and shall be deemed to be, discharged and terminated, and all
   holders of Claims and Interests shall be precluded and enjoined from asserting against the
   Debtors, the Post-Confirmation Debtor, or its successors or assigns, or any of its assets or
   properties, any other or further Claim or Interest based upon any act or omission, transaction, or
   other activity of any kind or nature that occurred prior to the Effective Date, whether or not such
   holder has filed a Proof of Claim or proof of Interest and whether or not the respective facts or
   legal bases were known or existed prior to the Effective Date.

          H.      Means for Plan Implementation; Liquidation

   If the Financing Condition IS NOT timely satisfied or waived, the Debtors shall consummate the
   Liquidation transactions and the following Sections H.1 – H.8 shall apply. In that event, Sections
   G.1 - G.14 above shall not apply and shall be of no further force or effect.

                  1.     Corporate Action. On the Effective Date and without further action by
   the Bankruptcy Court or any officer, director, or shareholder of the Debtors, the Plan
   Administrator shall be deemed the sole shareholder, officer, and director of the
   Post-Confirmation Debtor. The Plan will be administered by the Plan Administrator, and all
   actions taken thereunder in the name of the Post- Confirmation Debtor shall be taken through the
   Plan Administrator.

                  2.      Plan Administrator. On the Effective Date, the Plan Administrator shall
   begin acting for the Post-Confirmation Debtor in the same fiduciary capacity as applicable to a
   board of directors, subject to the provisions hereof. The Plan Administrator shall be compensated
   at his, her, or its normal and customary rates and may be paid without further order of the
   Bankruptcy Court in accordance with Section 7.6(c) of the Plan. The Plan Administrator shall be
   entitled to reimbursement for his actual, reasonable, and necessary expenses incurred in
   connection with the performance of his duties, including, but not limited to, attorneys’ fees and
   expenses, accounting fees and expenses and other professional fees and expenses, without the
   need for further Bankruptcy Court approval. The Plan Administrator shall not be liable for any
   action he or she takes or omits to take that he or she believes in good faith to be authorized or
   within his or her rights or powers, absent gross negligence or willful misconduct on his or her
   part. All distributions to be made to Creditors under the Plan shall be made by the Plan
   Administrator, who shall deposit and hold all Cash in trust for the benefit of Creditors (including
   Professionals) receiving distributions under the Plan. Subject to the review of the Oversight
   Committee as described in Section 7.6 of the Plan, the duties and powers of the Plan
   Administrator shall include the following:


                                                   25
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24         Page 32 of 52




                  (a)    To continue operating the Debtors’ businesses to the extent necessary to
          conduct an orderly liquidation of the Assets including, but not limited to, the collection
          and receipt of revenues from contracts and agreements, including, but not limited to,
          royalty revenue from licensing agreements, or sale of Property, and any other action that
          the Plan Administrator may deem necessary and appropriate to maximize the value of and
          return on the Debtors’ Assets;

                  (b)     To exercise all power and authority that may be exercised, to commence
          all proceedings (including the power to continue any actions and proceedings that may
          have been commenced by a Debtor or the Committee or the Trustee prior to the Effective
          Date) that may be commenced, and to take all actions that may be taken by any officer,
          director, or shareholder of the Post-Confirmation Debtor with like effect as if authorized,
          exercised, and taken by unanimous action of such officers, directors, and shareholders,
          including consummating the Plan and all transfers thereunder on behalf of the
          Post-Confirmation Debtor;

                  (c)    To maintain all accounts, make distributions, and take other actions
          consistent with the Plan, including the maintenance of appropriate reserves, in the name
          of the Post- Confirmation Debtor;

                 (d)     To take all steps necessary to terminate the corporate existence of the
          Debtors;

                  (e)    To collect the accounts receivable, if any, of the Debtors;

                 (f)     To employ and compensate any and all such professionals as the Plan
          Administrator, in his or her sole discretion, deems reasonably necessary to perform his or
          her duties under the Plan, including any professional that represented a party in the
          Chapter 11 Cases, without further order of the Bankruptcy Court; and

                  (g)    To take all other actions not inconsistent with the provisions of the Plan
          that the Plan Administrator deems reasonably necessary or desirable in connection with
          the administration of the Plan, including, without limitation, filing all motions, pleadings,
          reports, and other documents in connection with the administration and closing of the
          Chapter 11 Cases.

                   3.      Resignation, Death, or Removal. The Plan Administrator may be
   removed by order of the Bankruptcy Court upon notice and motion by an Oversight Committee
   member for good cause shown. In the event of removal for good cause shown of the Plan
   Administrator, or in the event of the death or incapacity of the Plan Administrator, the Oversight
   Committee shall appoint a successor upon notice, motion, and approval of the Bankruptcy Court.
   In the event of the resignation of the Plan Administrator, the Plan Administrator shall nominate a
   successor, which nomination shall be deemed accepted by the Oversight Committee and shall be
   deemed effective upon the filing with the Bankruptcy Court of a Notice of Appointment of
   Successor Plan Administrator. The successor Plan Administrator without any further act shall
   become fully vested with all of the rights, powers, duties, and obligations of his or her
   predecessor. In the absence of any pending action to remove a Plan Administrator for good cause,


                                                   26
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 33 of 52




   any resigning Plan Administrator, without further action, order, or decree, shall be deemed
   released by the Post-Confirmation Debtor from any and all Claims, obligations, suits, judgments,
   damages, rights, causes of action and liabilities whatsoever (including those arising under the
   Bankruptcy Code), whether known or unknown, foreseen or unforeseen, existing or hereinafter
   arising in law, equity, or otherwise, based in whole or in part on any act, omission, transaction,
   event or other occurrence in connection with the Chapter 11 Cases; provided, however, that the
   foregoing shall not operate as a waiver of or release from any causes of action arising out of the
   willful misconduct or the gross negligence of the Plan Administrator unless the Plan
   Administrator acted in good faith and in a manner that the Plan Administrator reasonably
   believed to be in or not opposed to the best interests of the Debtors, and with respect to any
   criminal action or proceeding, had no reasonable cause to believe the Plan Administrator’s
   conduct was unlawful.

                  4.      Winding Up Affairs. On and after the Effective Date, the Plan
   Administrator may, in the name of the Post-Confirmation Debtor, take such actions without
   supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
   Code or the Bankruptcy Rules, other than any restrictions expressly imposed by the Plan or the
   Confirmation Order. Without limiting the foregoing, the Plan Administrator may, without
   application to or approval of the Bankruptcy Court, pay the charges that he or she incurs after the
   Effective Date for professional fees and expenses that, but for the occurrence of the Effective
   Date, would constitute Allowed Fee Claims or Allowed Administrative Claims.

                  5.      Release of Liens. Except as otherwise expressly provided in the Plan or
   in any contract, instrument, or other agreement or document created in connection with the Plan,
   on the Effective Date, all mortgages, deeds of trust, liens, or other security interests against the
   Property of a Debtor’s Estate shall be released, and all the right, title, and interest of any Holder
   of such mortgages, deeds of trust, liens, or other security interests shall revert to the
   Post-Confirmation Debtor and its successors and assigns.

                  6.      Formation and Powers of the Oversight Committee.

                   (a)     The Committee shall select three (3) members of the Oversight Committee
          and file a notice of such selection with the Bankruptcy Court. As of the Effective Date,
          the Oversight Committee shall be have be deemed formed. In the event of the resignation
          or inability to perform for any reason of any member of the Oversight Committee after
          the Effective Date, the remaining members of the Oversight Committee shall have the
          right to designate a successor. If an Oversight Committee member assigns its Claim or
          releases the Debtors from payment of the balance of its Claim, such act shall constitute a
          resignation from the Oversight Committee. Until a vacancy on the Oversight Committee
          is filled, the Oversight Committee shall function in its reduced number.

                 (b)    The individual members of the Oversight Committee shall serve without
          compensation, except that they shall be entitled to reimbursement of reasonable, actual
          and necessary out-of-pocket expenses (which shall not include any professional fees and
          expenses for attorneys or other professionals retained by an individual committee
          member) from the Plan Administrator.



                                                    27
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20                Entered 06/22/20 15:29:24         Page 34 of 52




                   (c)    Following the Effective Date, the powers and duties of the Oversight
           Committee shall include (i) approving any release or indemnity in favor of any third party
           granted or agreed to by the Plan Administrator; (ii) approving the allowance of any
           Disputed Claim in excess of $500,000; (iii) approving the sale of any assets by the Plan
           Administrator in excess of $250,000; (iv) reviewing financial information relating to the
           Post-Confirmation Debtor, which shall be promptly provided by the Plan Administrator
           upon request by the Oversight Committee; (v) monitoring distributions to Creditors; (vi)
           taking such other actions as it deems necessary and appropriate with respect to the
           implementation of the Plan; (vii) prior to the payment of each invoice for services
           rendered by the Plan Administrator in his, her, or its capacity as Plan Administrator,
           reviewing and approving each such invoice, which invoice shall be deemed approved if
           not objected to by the Oversight Committee within 10 days of receipt; (viii) removing and
           replacing the Plan Administrator in accordance with Section 7.3 of the Plan; and (ix)
           performing such additional functions as may be provided for by further order of the
           Bankruptcy Court entered after the Effective Date.

                   (d)     Following all payments being made to the holders of Allowed Claims
           under the Plan and the closing of the Chapter 11 Cases, the Oversight Committee shall be
           dissolved and the members thereof shall be released and discharged of and from all
           further authority, duties, responsibilities and obligations to and arising from their service
           as Oversight Committee members.

                   7.      Dissolution. As soon as practicable after the Effective Date and consistent
   with the orderly sale and liquidation of the Assets, the Debtors shall be dissolved for all purposes
   without the necessity for any other or further actions to be taken by or on behalf of a Debtor or
   payments to be made in connection therewith, provided, however, that the Plan Administrator
   shall be authorized (a) to continue such operations as may be necessary to effect the orderly sale
   and liquidation of the Assets, (b) to file a Debtor’s final tax returns, (c) to file and shall file with
   the official public office for keeping corporate records in the Debtor’s state of incorporation
   and/or country of incorporation, a certificate of dissolution or equivalent document, and (d) to
   perform such other and further activities consistent with the Plan. Except to the extent that
   operations continue consistent with the Plan, from and after the Effective Date, the Debtors (i)
   for all purposes shall be deemed to have withdrawn its business operations from any state or
   country in which it was previously conducting or is registered or licensed to conduct its business
   operations, and the Debtors shall not be required to file any document, pay any sum or take any
   other action, in order to effectuate such withdrawal, (ii) shall not be liable in any manner to any
   taxing authority for franchise, business, license or similar taxes accruing on or after the Effective
   Date.

                  8.     Insurance. On or as soon as practicable after the Effective Date, the Post-
   Confirmation Debtor and the Plan Administrator may obtain a fidelity bond or similar insurance
   in the estimated amount of the Assets on the Effective Date. In addition, the Plan Administrator
   may obtain (if available) directors’ and officers’ liability insurance or errors and omission
   insurance (or equivalent insurance).

           I.      Distributions



                                                     28
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 35 of 52




                   1.     Disbursing Agent. All distributions under the Plan shall be made by
   either the Litigation Trustee or the Plan Administrator, as applicable, as Disbursing Agent, or
   such other entity designated by the Litigation Trustee or Plan Administrator as Disbursing Agent.

                   2.      Expenses of the Disbursing Agent. Except as otherwise ordered by the
   Bankruptcy Court, any reasonable fees and expenses incurred by the Disbursing Agent
   (including, without limitation, taxes and reasonable attorneys’ fees and expenses) on or after the
   Effective Date shall be paid in Cash by the Litigation Trustee or Plan Administrator, as
   applicable, in the ordinary course of business.

                   3.     Rights and Powers of Disbursing Agent. The Disbursing Agent shall be
   empowered to (a) effect all actions necessary to perform its duties under the Plan, (b) make all
   distributions contemplated hereby, (c) employ professionals to represent it with respect to its
   responsibilities and (d) exercise such other powers as may be vested in the Disbursing Agent by
   order of the Bankruptcy Court, pursuant to the Plan or as deemed by the Disbursing Agent to be
   necessary and proper to implement the provisions hereof. In furtherance of the rights and powers
   of the Disbursing Agent, the Disbursing Agent shall have no duty or obligation to make
   distributions to any Holder of an Allowed Claim unless and until such Holder executes and
   delivers, in a form acceptable to the Disbursing Agent, any documents applicable to such
   distributions.

                   4.     Delivery of Distributions. Subject to Bankruptcy Rule 9010, all
   distributions to any Holder of an Allowed Claim or Allowed Administrative Expense Claim shall
   be made at the address of such Holder as set forth on the Schedules filed with the Bankruptcy
   Court or on the books and records of a Debtor or its agent, as applicable, unless a Debtor or
   Post-Confirmation Debtor has been notified in writing of a change of address by the filing of a
   proof of Claim by such Holder that contains an address for such Holder different than the address
   of such Holder as set forth on the Schedules.

                   5.     Record Date for Distributions. As of the close of business on the
   Effective Date, the registers for Claims and Interests shall be closed, and there shall be no further
   changes in the Holder of record of any Claim. The Post-Confirmation Debtor, the Disbursing
   Agent, and the Litigation Trustee or Plan Administrator, as applicable, shall have no obligation to
   recognize any transfer of Claim or Interest occurring after the Effective Date, and shall instead be
   authorized and entitled to recognize and deal for all purposes under the Plan only those Holders
   of record on the registers of Claims and/or Interests, as of the close of business on the Effective
   Date for distributions under the Plan.

                   6.     Reserve for Plan Expenses. Prior to making any distributions, the
   Litigation Trustee or Plan Administrator, as applicable, shall set aside, deduct, and reserve an
   amount of Cash equal to the estimated amount of Plan Expenses in the Plan Expense Reserve
   Fund. Any Cash in such Plan Expense Reserve Fund that the Litigation Trustee or Plan
   Administrator, as applicable, deems to be excess prior to the closing of the Chapter 11 Cases
   shall be distributed to Holders of Allowed Claims and Interests pursuant to Article VIII of the
   Plan.




                                                    29
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 36 of 52




                   7.     Objections to Claims. Subject to the express provisions of the Plan, the
   Litigation Trustee shall have the exclusive authority to file, settle, compromise, withdraw or
   litigate any objections to Claims. Objections to Claims shall be filed with the Bankruptcy Court
   and served upon affected Creditors no later than one hundred eighty (180) days after the
   Effective Date, provided, however, that this deadline may be extended by the Bankruptcy Court
   upon motion of the Litigation Trustee. Notwithstanding the foregoing, in the event that a party
   filing any Claim after the applicable Bar Date shall obtain the written consent of the Litigation
   Trustee to file such Claim late or obtains an order of the Bankruptcy Court upon notice to the
   Litigation Trustee that permits the late filing of the Claim, then the Litigation Trustee shall have
   one hundred eighty (180) days from the date of such written consent or order to object to such
   Claim, which deadline may be extended by the Bankruptcy Court upon motion of the Litigation
   Trustee. Subject to Bankruptcy Court approval, objections to Claims may be litigated to
   judgment, settled, or withdrawn by the Litigation Trustee.

                  8.    Distributions on Disputed Claims. Distributions with respect to and on
   account of Disputed Claims will be made as soon as practicable after an order, judgment, decree
   or settlement agreement with respect to such Claim becomes a Final Order rendering such Claim
   an Allowed Claim, provided that (a) the applicable Creditor shall not receive interest on its
   Allowed Claim, despite anything contained herein to the contrary, from the date the objection is
   filed and served to the date of allowance of such Claim, and (b) nothing shall require the
   Disbursing Agent to make a distribution other than in accordance with Section 8.1 of the Plan.

                   9.     Disputed Claim Reserves. On and after the Effective Date, the Litigation
   Trustee or Plan Administrator, as applicable, shall establish and maintain reserves for all
   Disputed Claims. For purposes of establishing a reserve, Cash will be set aside equal to the
   amount that would have been distributed to the Holders of Disputed Claims in such Class had
   their Disputed Claims been deemed Allowed Claims on the Effective Date or such other amount
   as may be approved by the Bankruptcy Court upon motion of the Litigation Trustee or Plan
   Administrator, as applicable. If, when, and to the extent any such Disputed Claim becomes an
   Allowed Claim by Final Order or by settlement by the Litigation Trustee or Plan Administrator,
   as applicable, the relevant portion of the Cash held in reserve therefor shall be distributed by the
   Disbursing Agent to the Creditor. The balance of such Cash, if any, remaining after all Disputed
   Claims have been resolved, shall be distributed Pro Rata to all Holders of Allowed Claims in
   accordance with Article VIII of the Plan. No payments or distributions shall be made with respect
   to a Claim that is a Disputed Claim pending the resolution of the dispute by settlement or Final
   Order.

                   10.     Unclaimed Property. Within forty-five (45) days after any distribution,
   the Disbursing Agent shall file with the Bankruptcy Court and serve upon all parties requesting
   notice a report of undeliverable distributions. If any distribution remains unclaimed for a period
   of sixty (60) days after it has been delivered (or attempted to be delivered) in accordance with the
   Plan to the Holder entitled thereto, or if such distribution is returned to the Disbursing Agent by
   the United States Postal Service marked as undeliverable, such unclaimed property shall be
   forfeited by such Holder absent further order of the Bankruptcy Court. Furthermore, all right, title
   and interest in and to the unclaimed property shall be held in reserve by the Post-Confirmation
   Debtor to be distributed to other Creditors in accordance with the Plan. Any distribution that
   remains unclaimed for a period of sixty (60) days after the Disbursing Agent making the final


                                                   30
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24         Page 37 of 52




   distribution under the Plan shall, after satisfaction of any accrued but unpaid Plan Expenses, be
   donated to the American Bankruptcy Institute Endowment Fund, a not-for-profit, non-religious
   organization dedicated to, among other things, promoting research and scholarship in
   the area of insolvency.

                  11.     Withholding Taxes. Any federal, state, or local withholding taxes or
   other amounts required to be withheld under applicable law shall be deducted from distributions
   hereunder. All Persons holding Claims shall be required to provide any information necessary to
   effect the withholding of such taxes. Allowed Claims of Holders otherwise entitled to receive a
   distribution under the Plan but who fail to provide a complete Internal Revenue Service W-9
   form within thirty (30) days after request is made by the Disbursing Agent shall be entitled to no
   distribution without further order of the Bankruptcy Court; provided, however, that where any
   such Holder would be entitled to receive a distribution of $10,000 or more, the Disbursing Agent,
   Litigation Trustee or Plan Administrator, as applicable, shall seek an order of the Bankruptcy
   Court expunging the Claim.

                   12.     Fractional Cents. Any other provision of the Plan to the contrary
   notwithstanding, no payment of fractions of cents will be made. Whenever any payment of a
   fraction of a cent would otherwise be called for, the actual payment shall reflect a rounding down
   of such fraction to the nearest whole cent.

                   13.     Payments of Less than Twenty-Five Dollars. If a Cash payment
   otherwise provided for by the Plan with respect to an Allowed Claim or Interest would be less
   than twenty-five ($25.00) dollars (whether in the aggregate or on any payment date provided in
   the Plan), notwithstanding any contrary provision of the Plan, the Disbursing Agent shall not be
   required to make such payment and such funds shall be otherwise distributed to Holders of
   Allowed Claims in accordance with Article VIII of the Plan. The Disbursing Agent, Litigation
   Trustee or Plan Administrator, as applicable, may decide to contribute undistributed funds to the
   American Bankruptcy Institute Endowment Fund, in accordance with Section 8.10 of the Plan if
   in the reasonable judgment of the Disbursing Agent, Litigation Trustee or Plan Administrator, as
   applicable, the cost of calculating and making the final distribution of the remaining distributable
   funds is excessive in relation to the benefits to Creditors who would otherwise be entitled to such
   funds, and the Claims of any such Holders shall be entitled to no further distribution without
   further order of the Bankruptcy Court.

                   14.   Means of Cash Payment. Cash payments made pursuant to the Plan shall
   be by check, wire or ACH transfer in U.S. funds or by other means agreed to by the payor and
   payee or, absent agreement, such commercially reasonable manner as the payor determines in its
   sole discretion.

                  15.     Setoffs. Except as otherwise provided for herein, the Litigation Trustee or
   Plan Administrator, as applicable, may, but shall not be required to, set off against any Claim and
   the payments to be made pursuant to the Plan in respect of such Claim, claims of any nature
   whatsoever that a Debtor or its Estate may have against the Creditor, but neither the failure to do
   so nor the allowance of a Claim hereunder shall constitute a waiver or release by a Debtor or its
   Estate of any claim it may have against the Creditor.



                                                   31
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 38 of 52




          J.      Unexpired Leases and Executory Contracts

                  1.     General Treatment of Executory Contracts and Unexpired Leases.
   Pursuant to Section 9.1 of the Plan, any and all pre-petition leases or executory contracts not
   previously rejected by a Debtor, unless (i) specifically assumed pursuant to order(s) of the
   Bankruptcy Court prior to the Confirmation Date; or (ii) is the subject of a motion to assume or
   assume and assign pending on the Confirmation Date; or (iii) is expressly identified on the
   Assumption Schedule, shall be deemed rejected by such Debtor on the Confirmation Date;
   provided, however, that nothing in Article IX of the Plan shall cause the rejection, breach, or
   termination of any contract of insurance benefiting a Debtor or its Estate.

                   2.     Rejection Damages Claims. Pursuant to Section 9.2 of the Plan, all
   proofs of claim with respect to claims arising from the rejection of executory contracts or leases
   shall, unless another order of the Bankruptcy Court provides for an earlier date, be filed with the
   Bankruptcy Court within thirty (30) days after the mailing of notice of entry of the Confirmation
   Order.

          K.      Conditions Precedent to the Effectiveness of the Plan.

                  1.     Financing Condition. Depending on whether the Financing Condition is
   satisfied, the Plan will be consummated as either a Liquidation or a Restructuring. If the
   Financing Condition is satisfied or waived, the Plan will be consummated as a Restructuring. If
   the Financing Condition is not timely satisfied or waived, the Plan will be consummated as a
   Liquidation.

                   2.     Conditions to Consummating a Liquidation. The Plan will be a plan of
   liquidation, and the Debtors will consummate the Liquidation in accordance with Article VII and
   the other applicable provisions of the Plan, upon the satisfaction (or waiver, as set forth below) of
   each of the following conditions has been satisfied any one or more of which conditions may
   occur contemporaneously with the occurrence of the Effective Date:

                  (a)     the Bankruptcy Court shall have entered the Confirmation Order;

                  (b)     the Confirmation Order shall have become a Final Order; and

                 (c)    each of the Plan Supplement documents shall have been executed in
          accordance with its terms.

                   3.      Additional Condition to Consummating a Restructuring. The Plan
   will be a plan of reorganization, and the Debtors will consummate the Restructuring in
   accordance with Article VI and the other applicable provisions of the Plan, upon the satisfaction
   (or waiver, as set forth below) of each of the conditions precedent enumerated in Section 10.2 of
   the Plan plus the following condition (the “Financing Condition”), which may occur
   contemporaneously with the occurrence of the Effective Date:

                 (a)     New Secured Financing, if needed, shall have been fully consummated and
          funded before the expiration of forty-five (45) days after the Confirmation Date.



                                                    32
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 39 of 52




   The Committee may waive the Financing Condition upon a determination that New Secured
   Financing is not necessary to either to consummate the Restructuring or otherwise ensure the
   feasibility of the Plan. If the Financing Condition is not satisfied or waived on or prior to the
   expiration of forty-five (45) days after the Confirmation Date, then the Debtors shall consummate
   the Liquidation if all other conditions enumerated in Section 10.2 of the Plan are timely satisfied
   or waived.

                  4.      Waiver of Conditions. The Committee, in its sole discretion, may at any
   time, without notice or authorization of the Bankruptcy Court, waive the condition set forth in
   Sections 10.2(b) of the Plan. The failure of the Committee to satisfy or waive such condition may
   be asserted by the Committee regardless of the circumstances giving rise to the failure of such
   condition to be satisfied (including any action or inaction by the Committee). The Committee
   reserves the right to assert that any appeal from the Confirmation Order shall be moot after
   consummation of the Plan.

                  5.      Effect of Failure of Condition. In the event that the condition specified
   in Section 10.2(b) of the Plan has not occurred or been waived on or before forty-five (45) days
   after the Confirmation Date, the Confirmation Order may be vacated upon order of the
   Bankruptcy Court after motion made the Committee or any party in interest.

           L.      Cramdown. To the extent any Impaired Class of Claims or Interest Holders
   entitled to vote on the Plan votes to reject the Plan, the Committee and Trustee reserve the right
   to request confirmation of the Plan under Section 1129(b) of the Bankruptcy Code with respect to
   such Class.

          M.      Effect of Confirmation

                   1.      Exculpation. Except as otherwise expressly provided by the Plan or the
   Confirmation Order or other Final Order of the Bankruptcy Court, on the Effective Date, the
   Exculpated Parties and each of their respective agents, representatives, successors and assigns,
   shall be deemed released is released and exculpated from any claims, obligations, rights, causes
   of action and liabilities for any act or omission in connection with, or arising out of, the Chapter
   11 Cases, including, without limiting the generality of the foregoing, all sales of assets, the
   Disclosure Statement, the formulation, dissemination and pursuit of approval of the Disclosure
   Statement, the formulation, dissemination and pursuit of confirmation of the Plan, the
   consummation of the Plan or the administration of the Plan or the property to be distributed
   under the Plan, except for acts or omissions that constitute willful misconduct, gross negligence
   or fraud, and all such Persons, in all respects, shall be entitled to rely upon the advice of counsel
   with respect to their duties and responsibilities under the Plan and under the Bankruptcy Code.

                  2.      Voluntary Releases by the Releasing Parties. Except as otherwise
   specifically provided in the Plan, for good and valuable consideration, including the service of
   the Released Parties to facilitate the reorganization of the Debtors, the implementation of the
   restructuring contemplated by the Plan, and the compromises contained herein, on and after the
   Effective Date, to the fullest extent permitted by applicable law, the Releasing Parties
   (regardless of whether a Releasing Party is a Released Party) will be deemed to conclusively,
   absolutely, unconditionally, irrevocably, and forever release, waive, and discharge the Released


                                                    33
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 40 of 52




   Parties of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies,
   and liabilities whatsoever, whether known or unknown, foreseen or unforeseen, liquidated or
   unliquidated, contingent or fixed, existing or hereafter arising, in law, at equity or otherwise,
   whether for indemnification, tort, contract, violations of federal or state securities laws, or
   otherwise, based on or relating to, or in any manner arising from, in whole or in part, the
   Debtors, the Estates, the conduct of the business of the Debtors, the Chapter 11 Cases, the
   subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
   treated in the Plan, the restructuring of Claims and Interests before or during the Chapter 11
   Cases, the negotiation, formulation, or preparation of the Plan, the Plan Supplement, the
   Disclosure Statement, or, in each case, related agreements, instruments, or other documents, any
   action or omission as an officer, member, agent, representative, fiduciary, controlling person,
   affiliate, or responsible party, or upon any other act or omission, transaction, agreement, event
   or other occurrence taking place on or before the Effective Date, other than claims or liabilities
   arising out of or relating to any act or omission of a Released Party to the extent such act or
   omission is determined by a Final Order to have constituted willful misconduct, gross
   negligence, fraud, or a criminal act. Nothing in this provision shall be construed or otherwise
   operate to release any claim or Cause of Action that may be held by the Debtors, the Bankruptcy
   Estates, or the Reorganized Debtor.

   Each of the Releasing Parties will be deemed to have granted the releases set forth in this section
   notwithstanding that such Releasing Party may hereafter discover facts in addition to, or
   different from, those which it now knows or believes to be true, and without regard to the
   subsequent discovery or existence of such different or additional facts, and such Releasing Party
   expressly waives any and all rights that they may have under any statute or common law
   principle that would limit the effect of such releases to those claims or causes of action actually
   known or suspected to exist at the time of execution of such release.

                   3.      Injunction. Except as otherwise expressly provided in the Plan, on and
   after the Confirmation Date, all Entities who have held, hold or may hold Claims against a
   Debtor or Interests in a Debtor are permanently enjoined from and after the Confirmation Date
   from: (a) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
   action or other proceeding of any kind (including, without limitation, any proceeding in a
   judicial, arbitral, administrative or other forum) against or affecting a Debtor’s Estate, the
   Post-Confirmation Debtor, or any of the Released Parties, any of their property, or any direct or
   indirect transferee of any property of, or direct or indirect successor in interest to, any of the
   foregoing Entities, including without limitation the Litigation Trustee and Plan Administrator, or
   any property of any such transferee or successor; (b) enforcing, levying, attaching (including,
   without limitation, any pre-judgment attachment), collecting or otherwise recovering by any
   manner or means whether directly or indirectly, of any judgment, award, decree or order against
   a Debtor’s Estate, the Post-Confirmation Debtor, or any of the Released Parties, any of their
   property, or any direct or indirect transferee of any property of, or direct or indirect successor in
   interest to any of the foregoing Entities, including without limitation the Litigation Trustee and
   Plan Administrator; (c) creating, perfecting or otherwise enforcing in any manner, directly or
   indirectly, any encumbrance of any kind against a Debtor’s Estate, the Post-Confirmation
   Debtor, or any of the Released Parties, any of their property, or any direct or indirect transferee
   of any property of, or direct or indirect successor in interest to any of the foregoing Entities,
   including without limitation the Litigation and Plan Administrator; (d) asserting any right of


                                                    34
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 41 of 52




   setoff, of any kind, directly or indirectly, against any obligation due to a Debtor’s Estate, the
   Post-Confirmation Debtor, or any of the Released Parties, any of their property, or any direct or
   indirect transferee of any property of, or successor in interest to, any of the foregoing Entities,
   including without limitation the Litigation Trustee and Plan Administrator; and (e) taking any
   actions in any place and in any manner whatsoever that do not conform to or comply with the
   provisions of the Plan. Unless otherwise provided in the Confirmation Order, all injunctions or
   stays arising under or entered during the Chapter 11 Cases under Sections 105 or 362 of the
   Bankruptcy Code, or otherwise, that are in existence on the Confirmation Date shall remain in
   full force and effect until the Effective Date; provided, however, that no such injunction or stay
   shall preclude enforcement of any interested party’s rights under the Plan and the related
   documents.

           N.      Retention of Jurisdiction. Pursuant to Article XI of the Plan, following the
   Confirmation Date and until such time as all payments and distributions required to be made and
   all other obligations required to be performed under the Plan have been made and performed by
   the Post-Confirmation Debtor, Litigation Trustee or Plan Administrator, as applicable, the
   Bankruptcy Court shall retain jurisdiction as is legally permissible, including, without limitation,
   for the following purposes:

                 1.     Claims. To determine the allowability, classification, or priority of
   Claims against a Debtor upon objection by the Litigation Trustee.

                 2.       Injunctions. To issue injunctions or take such other actions or make such
   other orders as may be necessary or appropriate to restrain interference with the Plan or its
   execution or implementation by any Person, to construe and to take any other action to enforce
   and execute the Plan, the Confirmation Order, or any other order of the Bankruptcy Court, to
   issue such orders as may be necessary for the implementation, execution, performance, and
   consummation of the Plan and all matters referred to herein, and to determine all matters that
   may be pending before the Bankruptcy Court in the Chapter 11 Cases on or before the Effective
   Date with respect to any Entity.

                  3.      Fee Claims. To determine any and all applications for allowance of
   compensation and expense reimbursement of Professionals for periods before or after the
   Effective Date, as provided for in the Plan.

                   4.     Dispute Resolution. To resolve any dispute arising under or related to the
   implementation, execution, consummation or interpretation of the Plan and the making of
   distributions thereunder.

                  5.    Leases and Executory Contracts. To determine any and all motions for
   the rejection, assumption, or assignment of executory contracts or unexpired leases, and to
   determine the allowance of any Claims resulting from the rejection of executory contracts and
   unexpired leases.

                 6.      Actions. To determine all applications, motions, adversary proceedings,
   contested matters, actions, and any other litigated matters instituted prior to the closing of the
   Chapter 11 Cases, including any remands.


                                                   35
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 42 of 52




                 7.      Causes of Action.       To determine any and all “Causes of Action” as
   defined under Section 1.14 of the Plan.

                  8.     Taxes. To hear and determine matters concerning state, local, and federal
   taxes in accordance with Bankruptcy Code §§ 346, 505, and 1146.

                  9.      General Matters. To determine such other matters, and for such other
   purposes, as may be provided in the Confirmation Order or as may be authorized under
   provisions of the Bankruptcy Code, including but not limited to in connection with the sale or
   liquidation of Assets by the Post-Confirmation Debtor.

                  10.    Plan Modification. To modify the Plan under Section 1127 of the
   Bankruptcy Code, remedy any defect, cure any omission, or reconcile any inconsistency in the
   Plan or the Confirmation Order so as to carry out its intent and purposes.

                   11.   Aid Consummation. To issue such orders in aid of consummation of the
   Plan and the Confirmation Order notwithstanding any otherwise applicable non-bankruptcy law,
   with respect to any Entity, to the full extent authorized by the Bankruptcy Code.

                 12.     Implementation of Confirmation Order. To enter and implement such
   orders as may be appropriate in the event the Confirmation Order is for any reason stayed,
   revoked, modified, or vacated.

                  13.     Final Decree. To enter a Final Decree closing the Chapter 11 Cases.

   VII.   LIQUIDATION AS AN ALTERNATIVE TO THE PLAN

           Under the Bankruptcy Code, the Plan may not be confirmed by the Bankruptcy Court
   unless (a) all creditors in an impaired class of Claims have accepted the Plan, or (b) the Plan is in
   the “best interests” of Creditors. The Plan will be found to be in the “best interests” of Creditors
   if Creditors will receive a distribution under the Plan as of the Effective Date which is not less
   than the distribution a Creditor would receive if the Debtors are liquidated in a Chapter 7 case
   under the Bankruptcy Code.

          The Plan provides that Class 2 and Class 3 are impaired and entitled to vote to either
   accept or reject the Plan.

          The starting point in determining whether the Plan would meet the “best interests” test is
   a determination of the amount of proceeds that would be generated from a liquidation of the
   Debtors’ Assets in a Chapter 7 liquidation. It is assumed that in a Chapter 7 liquidation of the
   Debtors, the Debtors’ Assets would be sold in a distressed sale. Further, it is assumed that under
   Chapter 7 no further effort would be expended by the Chapter 7 trustee to improve the quality
   and marketability of the Debtors’ Assets. As a result of these factors, the amount of proceeds that
   would be realized by a Chapter 7 trustee from the Debtors’ Assets would likely be less in Chapter
   7 than would be the case if the Post-Confirmation Debtor, Litigation Trustee or Plan
   Administrator, as applicable, implemented the provisions of the Plan through a Restructuring or a
   going concern Liquidation of the Debtors’ Assets.



                                                    36
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 43 of 52




           In addition, distributions in Chapter 7 cases will be further reduced by the administrative
   costs of a Chapter 7 case including the Chapter 7 trustee’s compensation and the fees and
   expenses of professionals retained by a Chapter 7 trustee. Moreover, the potential Chapter 7
   liquidation distribution in respect of each class would be reduced by costs imposed by the delay
   caused by conversion of the Chapter 11 cases to Chapter 7 cases.

          A Liquidation Analysis incorporating the assumptions discussed above is attached hereto
   as Exhibit “B”.

           Based on the assumptions discussed above and the attached Liquidation Analysis, the
   Committee and Trustee believe that Creditors will receive a recovery under the Plan which is at
   least equal in value to the recovery Creditors would receive in a liquidation of the Debtors in a
   Chapter 7 case and, therefore, the Plan satisfies the “best interests” test under the Bankruptcy
   Code.

   VIII. PERFORMANCE OF THE PLAN AND RISK FACTORS

        PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
   CLAIMS THAT ARE IMPAIRED SHOULD READ AND CAREFULLY CONSIDER
   THE FACTORS SET FORTH HEREIN, AS WELL AS ALL OTHER INFORMATION
   SET FORTH OR OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT.

        THESE RISK FACTORS SHOULD NOT BE REGARDED AS CONSTITUTING
   THE ONLY RISKS PRESENT IN CONNECTION WITH THE DEBTORS’
   BUSINESSES OR THE PLAN AND ITS IMPLEMENTATION.

   The following provides a summary of various important considerations and risk factors
   associated with the Plan; however, it is not exhaustive. In considering whether to vote to accept
   or reject the Plan, Holders of Claims that are entitled to vote should read and carefully consider
   the factors set forth below, as well as all other information set forth or otherwise referenced or
   incorporated by reference in this Disclosure Statement.

           A.      The Committee and Trustee May Not Be Able to Satisfy the Voting
   Requirements for Confirmation of the Plan. If votes are received in number and amount
   sufficient to enable the Bankruptcy Court to confirm the Plan, the Committee and Trustee may
   seek, as promptly as practicable thereafter, Confirmation. If the Plan does not receive the
   required support from at least one impaired Class, the Committee and Trustee may not be able to
   confirm the Plan.

           B.     The Committee and Trustee May Not Be Able to Secure Confirmation of the
   Plan. Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
   chapter 11 plan, and requires, among other things, a finding by the bankruptcy court that: (a) such
   plan “does not unfairly discriminate” and is “fair and equitable” with respect to any
   non-accepting classes; (b) such plan is feasible; and (c) the value of distributions to
   non-accepting holders of claims and interests within a particular class under such plan will not be
   less than the value of distributions such holders would receive if the debtors were liquidated
   under chapter 7 of the Bankruptcy Code.


                                                   37
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 44 of 52




           There can be no assurance that the requisite acceptances to confirm the Plan will be
   received. Even if the requisite acceptances are received, there can be no assurance that the
   Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim might
   challenge either the adequacy of this Disclosure Statement or whether the balloting procedures
   and voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if
   the Bankruptcy Court determined that the Disclosure Statement, the balloting procedures and
   voting results were appropriate, the Bankruptcy Court could still decline to confirm the Plan if it
   found that any of the statutory requirements for Confirmation had not been met, including the
   requirement that the terms of the Plan do not “unfairly discriminate” and are “fair and equitable”
   to any non-accepting Classes (if any). If the Plan is not confirmed, it is unclear what
   distributions, if any, Holders of Allowed Claims would receive with respect to their Allowed
   Claims.

           The Committee and Trustee, subject to the terms and conditions of the Plan, reserves the
   right to modify the terms and conditions of the Plan as necessary for Confirmation. Any such
   modifications could result in a less favorable treatment of any non-accepting Class (if any), as
   well as of any Classes junior to such non-accepting Class, than the treatment currently provided
   in the Plan. Such less favorable treatment could include a distribution of property to the Class
   affected by the modification of a lesser value than currently provided in the Plan or no
   distribution of property whatsoever under the Plan.

          C.      Risk of Non-Occurrence of Effective Date. Although the Committee and
   Trustee believe that the Effective Date would occur shortly after the Confirmation Date, there
   can be no assurance as to such timing.

           D.     Approval of the Plan By the Singapore Court May Be Required. The
   Committee and Trustee believe there is a potential conflict between the United States and
   Singapore on which jurisdiction is the main proceeding, and a Plan confirmed by the Bankruptcy
   Court may not be enforceable in Singapore absent Singapore Court approval. Pursuant to
   Singapore insolvency and restructuring law, the Singapore Court may require separate meetings
   of shareholders and creditors and for which there are different required thresholds for approval in
   both numbers and amounts of claims than those required thresholds provided for in Section
   1126(c) of the Bankruptcy Code. There can be no assurance that Singapore Court approval of the
   Plan will be obtained, if such approval is sought and/or required.

           E.      Post-Effective Date Risks. Following the Effective Date, the risk factors bearing
   on the success or failure of the Plan, include, but are not limited to: (1) under a Restructuring,
   there can be no assurance that the Restructuring Transactions will be successfully implemented
   or of the Litigation Trustee’s ability to successfully perform his or her duties in accordance with
   the Plan and the Litigation Trust Agreement; (2) under a Liquidation, there can be no assurance
   of the Litigation Trustee’s and Plan Administrator’s ability, as applicable, to maximize the value
   of the Assets and locate purchasers for the Assets who are ready, willing, and able to pay
   reasonable value in exchange for the Assets; and (3) there can be no assurance that there will be
   sufficient Net Proceeds of the Causes of Actions generated to provide a recovery to Creditors.
   Notwithstanding these risk factors, the strategy proposed in the Plan is likely to yield greater
   value for Creditors than would an immediate liquidation in a Chapter 7 case.



                                                   38
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 45 of 52




   IX.    TAX CONSEQUENCES OF PLAN

           A.      Introduction. The following discussion summarizes certain of the important
   federal income tax consequences of the transaction described herein and in the Plan. This
   discussion is for informational purposes only and does not constitute tax advice. This summary is
   based upon the Internal Revenue Code and the Treasury Regulations promulgated thereunder,
   judicial authority and current administrative rulings and practice. Neither the impact on foreign
   holders of claims nor the tax consequences of any transaction under state or local law is
   discussed. Also, special tax considerations not discussed herein may be applicable to certain
   classes of taxpayers, such as financial institutions, broker-dealers, life insurance companies and
   tax-exempt organizations. Furthermore, due to the complexity of the transactions contemplated
   in the Plan, and the unsettled status of many of the tax issues involved, the tax consequences
   described below are subject to significant uncertainties. No opinion of counsel has been obtained
   and no ruling has been requested from the Internal Revenue Service on these or any other tax
   issues. There can be no assurance that the Internal Revenue Service will not challenge any or all
   of the tax consequences of the Plan, or that such a challenge, if asserted, would not be sustained.
   HOLDERS OF CLAIMS AGAINST THE DEBTORS ARE THEREFORE URGED TO
   CONSULT WITH THEIR TAX ADVISORS REGARDING THE FEDERAL, STATE,
   LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS
   DESCRIBED HEREIN AND IN THE PLAN.

           B.      Tax Consequences to the Debtors. If a Restructuring is consummated and the
   Plan constituting a Plan of Reorganization become effective, the Debtors will receive a discharge
   of their debts under 11 U.S.C. § 1141(d)(3), and, as a result, will be deemed to have received a
   discharge for tax purposes. If a Restructuring is not consummated and the Plan constituting a
   Plan of Liquidation becomes effective, the Debtors will not receive a discharge of their debts
   under 11 U.S.C. § 1141(d)(3), and, will not be deemed to have received a discharge for tax
   purposes. Under either scenario, if an Allowed Claim is not paid in full, there may be
   cancellation of indebtedness income to the Debtors at such time.

          C.      Tax Consequences to Creditors.

                  1.      In General. The federal income tax consequences of the implementation
   of the Plan to a holder of a Claim will depend, among other things, on: (a) whether its Claim
   constitutes a debt or security for federal income tax purposes; (b) whether the Claimant receives
   consideration in more than one tax year; (c) whether the Claimant is a resident of the United
   States; (d) whether all the consideration by the Claimant is deemed to be received by that
   Claimant as part of an integrated transaction; (e) whether the Claimant reports income using the
   accrual or cash method of accounting; and (f) whether the holder has previously taken a bad debt
   deduction or worthless security deduction with respect to the Claim. The U.S. federal income tax
   consequences for non-U.S. holders of a Claim may be different than those for U.S. holders of a
   Claim.

                  2.      Gain or Loss on Exchange. Generally, a holder of an Allowed Claim
   will realize a gain or loss on the exchange under the Plan of his Allowed Claim for cash and
   other property in an amount equal to the difference between (i) the sum of the amount of any
   cash and the fair market value on the date of the exchange of any other property received by the


                                                   39
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 46 of 52




   holder (other than any consideration attributable to accrued but unpaid interest on the Allowed
   Claim), and (ii) the adjusted basis of the Allowed Claim exchanged therefor (other than basis
   attributable to accrued but unpaid interest previously included in the holder’s taxable income).
   Any gain recognized generally will be a capital gain if the Claim was a capital asset in the hands
   of an exchanging Claim holder, and such gain would be a long-term capital gain if the holder’s
   holding period for the debt or security surrendered exceeded one (1) year at the time of the
   exchange. Any loss recognized by a holder of an Allowed Claim will be a capital loss if the
   Claim constitutes a “security” for federal income tax purposes or is otherwise held as a capital
   asset. For this purpose, a “security” is a debt instrument with interest coupons or in registered
   form.

          D.      Information Reporting and Backup Withholding

                   Under the backup withholding rules of the Internal Revenue Code, holders of
   Claims may be subject to backup withholding with respect to payments made pursuant to the
   Plan unless such holder (i) is a corporation or comes within certain other exempt categories and,
   when required, demonstrates this fact, or (ii) provides a correct taxpayer identification number
   and certifies under penalties of perjury that the taxpayer identification number is correct and that
   the holder is not subject to backup withholding because of a failure to report all dividends and
   interest income. Any amount withheld under these rules will be credited against the holder’s
   federal income tax liability. Holders of Claims may be required to establish exemption from
   backup withholding or to make arrangements with respect to the payment of backup withholding.

   X.     CONFIRMATION OF THE PLAN

             The Bankruptcy Court will confirm the Plan only if all of the requirements of Section
   1129 of the Bankruptcy Code are met. Among the requirements for confirmation are that the Plan
   (i) is accepted by all impaired classes of Claims entitled to vote or, if rejected by an impaired
   Class, that the Plan “does not discriminate unfairly” and is “fair and equitable” as to such class,
   and as to the impaired Classes of Claims that are deemed to reject the Plan, (ii) is feasible, and
   (iii) is in the “best interests” of the holders of Claims impaired under the Plan.

          A.      No Unfair Discrimination/Fair and Equitable Test

                   In the event that any impaired Class of Claims does not accept the Plan, the
   Bankruptcy Court may still confirm the Plan at the Committee’s and Trustee’s request if, as to
   each impaired Class of Claims which has not accepted the Plan, the Plan “does not discriminate
   unfairly” and is “fair and equitable”.

                   A Chapter 11 plan does not discriminate unfairly, within the meaning of the
   Bankruptcy Code, if the legal rights of a dissenting class are treated in a manner consistent with
   the treatment of other classes whose legal rights are substantially similar to those of the
   dissenting class and if no class of claims or equity interests receives more than it legally is
   entitled to receive for its claims or equity interests.

                 Under the Bankruptcy Code, “fair and equitable” has different meanings for
   secured and unsecured claims. With respect to a secured claim, “fair and equitable” means (i) the



                                                   40
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20                Entered 06/22/20 15:29:24         Page 47 of 52




   impaired secured creditor retains its liens to the extent of its allowed claim and receives deferred
   cash payments at least equal in value to the allowed amount of its claim with a present value as
   of the effective date of the plan at least equal in value to such creditor’s interest in a Debtor’s
   interest in the property securing its claim, (ii) if property subject to the lien of the impaired
   secured creditor is sold free and clear of that lien, the lien attaches to the proceeds of the sale, and
   such lien proceeds are treated in accordance with clause (i) or (ii) of this paragraph, or (iii) if the
   impaired secured creditor realizes the “indubitable equivalent” of its claim under the plan. With
   respect to an unsecured claim, “fair and equitable” means either (i) each impaired unsecured
   creditor receives or retains property of a value, as of the effective date of the Plan, equal to the
   amount of its allowed claim, or (ii) the holders of claims or interests that are junior to the claims
   or interests of the dissenting class will not receive or retain any property under the Plan.

                   Under the Plan, no Holder in a Class of Claims is to receive cash or other property
   in excess of the full amount of its Allowed Claim. Holders of Interests will receive no payment
   under the Plan, and their interests are to be cancelled. Accordingly, the Committee and Trustee
   believe that the Plan does not discriminate unfairly as to any impaired Class of Claims and is fair
   and equitable with respect to each such Class.

           B.      “Best Interests” Test

                   As discussed in Section VII above, the Bankruptcy Code provides that unless all
   holders of impaired Claims have accepted the Plan, the Plan will not be confirmed, regardless of
   whether or not anyone objects to Confirmation, unless the Bankruptcy Court finds that the Plan is
   in the “best interests” of all Classes of Claims which are impaired. The “best interests” test will
   be satisfied by a finding of the Bankruptcy Court that the Plan will provide such a holder that has
   not accepted the Plan with a recovery at least equal in value to the recovery such holder would
   receive if the Debtors were liquidated under Chapter 7 of the Bankruptcy Code.

                  For the reasons set forth in Section VII above, and as shown in Exhibit “B”, it is
   believed that each impaired Class will receive under the Plan a recovery at least equal in value to
   the recovery such Class would receive pursuant to a liquidation of the Debtors under Chapter 7
   of the Bankruptcy Code.

           C.      Feasibility

                  Section 1129(a)(11) of the Bankruptcy Code provides that a Chapter 11 plan may
   be confirmed only if the Bankruptcy Court finds that such plan is feasible. A feasible plan is one
   which will not lead to a need for further reorganization or liquidation of the Debtors. The
   Bankruptcy Court will find the Plan is feasible if it determines that the Debtors will be able to
   satisfy the conditions precedent to the Effective Date and otherwise have sufficient funds to meet
   its post-confirmation obligations to pay for the costs of administering and fully consummating
   the Plan. Subject to the Risk Factors set forth in Section VIII of this Disclosure Statement, the
   Committee and Trustee believe that the Plan satisfies the financial feasibility requirement
   imposed by the Bankruptcy Code.




                                                     41
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 48 of 52




   XI.    MISCELLANEOUS PROVISIONS

           A.      Modification. The Plan may be altered, amended or modified by the Committee
   and Trustee before the Confirmation Date as provided in Section 1127 of the Bankruptcy Code.
   The Post-Confirmation Debtor may, with the approval of the Bankruptcy Court and without
   notice to all Holders of Claims and Interests, insofar as it does not materially and adversely affect
   the interest of Holders of Claims, correct any defect, omission, or inconsistency in the Plan in
   such manner and to such extent as may be necessary to expedite consummation of the Plan. The
   Plan may be altered or amended after the Confirmation Date by the Post-Confirmation Debtor in
   a manner which, in the opinion of the Bankruptcy Court, materially and adversely affects Holders
   of Claims, provided that such alteration or modification is made after a hearing as provided in
   Section 1127 of the Bankruptcy Code.

           B.     Withdrawal. The Committee and Trustee reserve the right to revoke or withdraw
   the Plan prior to the Effective Date. If the Committee and Trustee revoke or withdraw the Plan,
   then the result shall be the same as if the Confirmation Order had not been entered and the
   Effective Date had not occurred.

           C.     Binding Effect. Subject to the occurrence of the Effective Date, on and after the
   Confirmation Date, the provisions of the Plan shall bind any Holder of a Claim against, or
   Interest in, a Debtor and such Holder’s respective successors and assigns, whether or not the
   Claim or Interest of such Holder is Impaired under the Plan, whether or not such Holder has
   accepted the Plan and whether or not such Holder is entitled to a distribution under the Plan.

          D.     Successors and Assigns. The rights, benefits and obligations of any Entity
   named or referred to in the Plan shall be binding on, and shall inure to the benefit of, the heirs,
   executors, administrators, successors and/or assigns of such Entities.

           E.     Governing Law. Except to the extent that the Bankruptcy Code is applicable, the
   rights and obligations arising under the Plan shall be governed by and construed and enforced in
   accordance with the laws of the State of Texas.

          F.       United States Trustee Fees. All outstanding amounts due under 28 U.S.C. §
   1930 that have not been paid shall be paid by the Debtors on or before the Effective Date.
   Thereafter, the Litigation Trustee or Plan Administrator, as applicable, shall pay any statutory fees
   due pursuant to 28 U.S.C. § 1930(a)(6) and such fees shall be paid until entry of a final decree or
   an order converting or dismissing the Chapter 11 Cases.

         G.      Non-Voting Equity Securities. To the extent applicable, the Debtors shall
   comply with the provisions of Section 1123(a)(6) of the Bankruptcy Code.

            H.     Retiree Benefits. From and after the Effective Date, to the extent required by
   Section 1129(a)(13) of the Bankruptcy Code, the Post-Confirmation Debtor shall continue to pay
   all retiree benefits (as defined in Section 1114 of the Bankruptcy Code), if any, established or
   maintained by a Debtor prior to the Effective Date. The Committee and Trustee believe that there
   are no such benefits.




                                                    42
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 49 of 52




           I.       Section 1146 Exemption. Pursuant to Section 1146(a) of the Bankruptcy Code,
   the issuance, transfer, or exchange of any security under the Plan or the making or delivery of any
   instrument of transfer pursuant to, in implementation of, or as contemplated by, the Plan or the
   revesting, transfer or sale of any real or personal property of a Debtor pursuant to, in
   implementation of, or as contemplated by, the Plan shall not be taxed under any state or local law
   imposing a stamp tax, transfer tax, or similar tax or fee. Without limiting the foregoing, pursuant
   to Section 1146(a) of the Bankruptcy Code, the sale by the Post-Confirmation Debtor, Litigation
   Trustee or Plan Administrator, as applicable, of any real property, or recordation by the
   Post-Confirmation Debtor, Litigation Trustee or Plan Administrator, as applicable, of any deed
   of trust or mortgage (including any amendment to any deed of trust or mortgage), from and after
   the Effective Date of the Plan shall not be taxed under any state or local law imposing a stamp
   tax, transfer tax, or similar tax or fee.

           J.      Severability. If any term or provision of the Plan is held by the Bankruptcy Court
   prior to or at the time of Confirmation to be invalid, void, or unenforceable, the Bankruptcy
   Court shall have the power to alter and interpret such term or provision to make it valid or
   enforceable to the maximum extent practicable, consistent with the original purpose of the term
   or provision held to be invalid, void, or unenforceable, and such term or provision shall then be
   applicable as so altered or interpreted. In the event of any such holding, alteration, or
   interpretation, the remainder of the terms and provisions of the Plan may, at the option of the
   Committee and Trustee remain in full force and effect and not be deemed affected. However, the
   Committee and Trustee reserve the right not to proceed to Confirmation or consummation of the
   Plan if any such ruling occurs. The Confirmation Order shall constitute a judicial determination
   and shall provide that each term and provision of the Plan, as it may have been altered or
   interpreted in accordance with the foregoing, is valid and enforceable pursuant to its terms.

          K.     Waiver of Stay. The Committee and Trustee will request as part of the
   Confirmation Order a waiver from the Bankruptcy Court of the fourteen day stay of Bankruptcy
   Rule 3020(e) and, to the extent applicable, a waiver of the fourteen day stay of Bankruptcy Rule
   6004(h).

           L.     No Release by United States Government, Agencies, State or Local
   Authorities. Nothing in the Confirmation Order or the Plan shall effect a release of any claim by
   the United States Government or any of its agencies or any state and local authority whatsoever,
   including without limitation any claim arising under the Internal Revenue Code, the
   environmental laws or any criminal laws of the United States or any state and local authority
   against any party or person, nor shall anything in the Confirmation Order or the Plan enjoin the
   United States or any state or local authority from bringing any claim, suit, action, or other
   proceedings against any party or person for any liability of such persons whatever, including
   without limitation any claim, suit or action arising under the Internal Revenue Code, the
   environmental laws or any criminal laws of the United States or any state and local authority
   against such persons, nor shall anything in the Confirmation Order or the Plan exculpate any
   party or person from any liability to the United States Government or any of its agencies or any
   state and local authority whatsoever, including any liabilities arising under the Internal Revenue
   Code, the environmental laws or any criminal laws of the United States or any state and local
   authority against any party or person.



                                                   43
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20          Entered 06/22/20 15:29:24     Page 50 of 52




   XII.   CONCLUSION AND RECOMMENDATION

   THE COMMITTEE AND TRUSTEE SUBMIT THAT THE PLAN COMPLIES IN ALL
   RESPECTS WITH CHAPTER 11 OF THE BANKRUPTCY CODE AND THE COMMITTEE
   AND TRUSTEE RECOMMEND TO HOLDERS OF CLAIMS WHO ARE ENTITLED TO
   VOTE ON THE PLAN THAT THEY VOTE TO ACCEPT THE PLAN.



   Dated: June 3, 2020

                                             Official Committee of Unsecured Creditors of
                                             Rooftop Group International Pte. Ltd.


                                             By:    /s/ Sian Mimmo
                                                      Name: Sian Mimmo
                                                      Title: Chair
                                                             Official Committee of Unsecured
                                                             Creditors of Rooftop Group
                                                             International Pte. Ltd.

                                             Chapter 11 Trustee, Rooftop Group USA, Inc., and
                                             Rooftop Group Services (US) Inc.


                                             By:     /s/ Daniel J. Sherman
                                                     Name: Daniel J. Sherman




   Submitted by:

   Judith W. Ross                                  James E. Van Horn
   State Bar No. 21010670                          (admitted pro hac vice)
   Rachael L. Smiley                               BARNES & THORNBURG LLP
   State Bar No. 24066158                          1717 Pennsylvania Avenue NW, Suite 500
   ROSS & SMITH, PC                                Washington, D.C. 20006-4623
   700 North Pearl Street, Suite 1610              Telephone: 202-371-6351
   Dallas, Texas 75201                             Facsimile: 202-289-1330
   Telephone: 214-377-7879                         Email: jvanhorn@btlaw.com
   Facsimile: 214-377-9409
   Email: judith.ross@judithwross.com
            rachael.smiley@judithwross.com




                                               44
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20   Entered 06/22/20 15:29:24   Page 51 of 52




   COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
   ROOFTOP GROUP INTERNATIONAL PTE. LTD., Case No. 19-43402-mxm11

   Daniel J. Sherman
   State Bar No. 18241000
   SHERMAN & YAQUINTO, L.L.P.
   509 N. Montclair Avenue
   Dallas, TX 75208-5498
   Telephone: 214-942-5502
   Facsimile: 214-946-7601
   Email: Corky@syllp.com

   CHAPTER 11 TRUSTEE, ROOFTOP GROUP USA, INC., Case No. 19-44234-mxm11,
   and ROOFTOP GROUP SERVICES (US) INC., Case No. 19-44235-mxm11




                                         45
Case 19-43402-mxm11 Doc 221-3 Filed 06/22/20       Entered 06/22/20 15:29:24   Page 52 of 52




      Document comparison by Workshare Compare on Monday, June 22, 2020
      10:47:57 AM
      Input:
                          file://C:\Users\jvanhorn\Desktop\6.3 Rooftop
      Document 1 ID
                          filing\Disclosure Statement.docx
      Description         Disclosure Statement
                          file://C:\Users\jvanhorn\Desktop\Rooftop
      Document 2 ID
                          solicitiation\Disclosure Statement_6.22.docx
      Description         Disclosure Statement_6.22
      Rendering set       Standard

      Legend:
      Insertion
      Deletion
      Moved from
      Moved to
      Style change
      Format change
      Moved deletion
      Inserted cell
      Deleted cell
      Moved cell
      Split/Merged cell
      Padding cell

      Statistics:
                          Count
      Insertions                                 93
      Deletions                                  85
      Moved from                                  0
      Moved to                                    0
      Style change                                0
      Format changed                              0
      Total changes                             178
